Exhibit 10.1

AMENDED AND RESTATED LOAN AGREEMENT

Dated as of May 22, 2017

between

SEARS, ROEBUCK AND CO., SEARS DEVELOPMENT CO.,

INNOVEL SOLUTIONS, INC., BIG BEAVER OF FLORIDA DEVELOPMENT, LLC and

KMART CORPORATION

collectively, as Borrower,

and

JPP, LLC, JPP II, LLC

and

CASCADE INVESTMENT, L.L.C.

collectively, as Initial Lenders



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

GENERAL TERMS

     15  

Section 1.1.

 

The Loan; Fees; Term

     15  

Section 1.2.

 

Interest and Principal

     17  

Section 1.3.

 

Method and Place of Payment

     18  

Section 1.4.

 

Taxes; Regulatory Change

     18  

Section 1.5.

 

Release

     18  

Section 1.6.

 

Post-Closing Requirements

     19  

ARTICLE II

 

PROPERTY RELEASES

     20  

Section 2.1.

 

Individual Property Releases

     20  

ARTICLE III

 

REPRESENTATIONS

     21  

Section 3.1.

 

Organization

     21  

Section 3.2.

 

Authorization

     21  

Section 3.3.

 

No Conflicts

     21  

Section 3.4.

 

Consents

     22  

Section 3.5.

 

Enforceable Obligations

     22  

Section 3.6.

 

No Default

     22  

Section 3.7.

 

Payment of Taxes

     22  

Section 3.8.

 

Compliance with Law

     23  

Section 3.9.

 

ERISA

     23  

Section 3.10.

 

Investment Company Act

     23  

Section 3.11.

 

[Reserved]

     23  

Section 3.12.

 

Other Debt

     23  

Section 3.13.

 

Litigation

     23  

Section 3.14.

 

Leases; Material Agreements

     23  

Section 3.15.

 

Full and Accurate Disclosure

     24  

Section 3.16.

 

Use of Loan Proceeds

     24  

Section 3.17.

 

[Reserved]

     25  

Section 3.18.

 

[Reserved]

     25  

Section 3.19.

 

Title

     25  

Section 3.20.

 

No Encroachments

     25  

Section 3.21.

 

Physical Condition

     25  

Section 3.22.

 

Reserved

     26  

Section 3.23.

 

Management

     26  

Section 3.24.

 

Condemnation

     26  

Section 3.25.

 

Utilities and Public Access

     26  

Section 3.26.

 

Environmental Matters

     26  

Section 3.27.

 

Assessments

     27  

Section 3.28.

 

No Joint Assessment

     27  

Section 3.29.

 

Separate Lots

     27  

 

-i-



--------------------------------------------------------------------------------

Section 3.30.

 

Permits; Certificate of Occupancy

     27  

Section 3.31.

 

Flood Zone

     27  

Section 3.32.

 

Security Deposits

     27  

Section 3.33.

 

Insurance

     28  

Section 3.34.

 

No Dealings

     28  

Section 3.35.

 

Bring-down of Representations

     28  

ARTICLE IV

 

AFFIRMATIVE COVENANTS

     28  

Section 4.1.

 

Existence; Licenses

     28  

Section 4.2.

 

Maintenance of Properties

     28  

Section 4.3.

 

Compliance with Legal Requirements

     29  

Section 4.4.

 

Impositions and Other Claims

     29  

Section 4.5.

 

Access to Properties

     29  

Section 4.6.

 

Cooperate in Legal Proceedings

     30  

Section 4.7.

 

Leases

     30  

Section 4.8.

 

Plan Assets, etc.

     31  

Section 4.9.

 

Further Assurances

     31  

Section 4.10.

 

Notice of Material Event

     32  

Section 4.11.

 

Property-Specific Information

     32  

Section 4.12.

 

Insurance

     32  

Section 4.13.

 

Casualty and Condemnation

     34  

Section 4.14.

 

Compliance with Encumbrances and Material Agreements

     35  

Section 4.15.

 

FATCA

     36  

ARTICLE V

 

NEGATIVE COVENANTS

     37  

Section 5.1.

 

Liens on the Collateral

     37  

Section 5.2.

 

Transfer; Prohibited Change of Control

     37  

Section 5.3.

 

Debt

     37  

Section 5.4.

 

Dissolution; Merger or Consolidation

     37  

Section 5.5.

 

Misapplication of Funds

     37  

Section 5.6.

 

Jurisdiction of Formation; Name

     37  

Section 5.7.

 

Modifications and Waivers

     37  

Section 5.8.

 

ERISA

     38  

Section 5.9.

 

Alterations and Expansions

     38  

Section 5.10.

 

Zoning and Uses

     38  

Section 5.11.

 

Waste

     39  

ARTICLE VI

 

DEFAULTS

     39  

Section 6.1.

 

Event of Default

     39  

Section 6.2.

 

Remedies

     41  

Section 6.3.

 

Application of Payments after an Event of Default

     43  

ARTICLE VII

 

MISCELLANEOUS

     43  

Section 7.1.

 

Successors

     43  

Section 7.2.

 

GOVERNING LAW

     44  

Section 7.3.

 

Modification, Waiver in Writing

     44  

 

-ii-



--------------------------------------------------------------------------------

Section 7.4.

 

Notices

     44  

Section 7.5.

 

TRIAL BY JURY

     46  

Section 7.6.

 

Headings

     46  

Section 7.7.

 

Transfers of Loan; Register; Cooperation

     46  

Section 7.8.

 

Severability

     48  

Section 7.9.

 

Preferences; Waiver of Marshalling of Assets

     48  

Section 7.10.

 

Remedies of Borrower

     48  

Section 7.11.

 

Offsets, Counterclaims and Defenses

     49  

Section 7.12.

 

No Joint Venture

     49  

Section 7.13.

 

Conflict; Construction of Documents

     49  

Section 7.14.

 

Brokers and Financial Advisors

     49  

Section 7.15.

 

Counterparts

     49  

Section 7.16.

 

Estoppel Certificates

     50  

Section 7.17.

 

General Indemnity; Payment of Expenses

     50  

Section 7.18.

 

No Third-Party Beneficiaries

     52  

Section 7.19.

 

Right of Set-Off

     52  

Section 7.20.

 

Exculpation of Lender

     53  

Section 7.21.

 

Servicer

     53  

Section 7.22.

 

No Fiduciary Duty

     53  

Section 7.23.

 

Borrower Information

     54  

Section 7.24.

 

Prior Agreements

     54  

Section 7.25.

 

Delay Not a Waiver

     55  

Section 7.26.

 

Schedules and Exhibits Incorporated

     55  

Section 7.27.

 

Joint and Several Liability

     55  

Section 7.28.

 

Survival or Representations

     55  

Section 7.29.

 

Certain Tax Forms

     56  

Section 7.30.

 

Administrative Agent

     56  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page Exhibits          

A

  

Organizational Chart

  

B

  

Ratification by Guarantor

  

C

  

Note Amounts

  

D

  

Environmental Reports

  

 

-i-



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AGREEMENT

This Amended and Restated Loan Agreement (this “Agreement”) is dated as of
May 22, 2017 and is between JPP, LLC and JPP II, LLC, each a Delaware limited
liability company (together “JPP”) and CASCADE INVESTMENT, L.L.C. (“Cascade”,
and together with JPP, the “Initial Lenders”), and SEARS, ROEBUCK AND CO., SEARS
DEVELOPMENT CO., INNOVEL SOLUTIONS, INC. (“Innovel”), BIG BEAVER OF FLORIDA
DEVELOPMENT, LLC (“BBOFD”) and KMART CORPORATION, collectively as borrower
(individually or collectively, as the context may require, jointly and
severally, together with their respective permitted successors and assigns,
“Borrower”).

RECITALS

Borrower and the Initial Lenders entered into that certain Loan Agreement (the
“Original Loan Agreement”), dated as of April 8, 2016 (the “Original Closing
Date”), pursuant to which JPP, on the one hand, and Cascade, on the other, each
made a loan to Borrower in the amount of $250,000,000 (for an aggregate amount
of $500,000,000) secured by mortgages on certain real property and certain other
collateral more particularly described in the Original Loan Agreement.

JPP and Cascade have transferred certain portions of the Loan to Loan
Transferees (defined herein) that have become Lenders (defined herein) hereunder
and each Lender holds a Note in the amount set forth on Exhibit C as of the date
hereof, and the respective rights of JPP, Cascade and such Loan Transferees are
governed pursuant to that certain Amended and Restated Co-Lender Agreement dated
as of the date hereof (the “Co-Lender Agreement”).

The Loan has been bifurcated into two separate loan tranches, one with an
outstanding principal balance equal to the 2017 Loan Principal Indebtedness (as
defined below) and maturing on the 2017 Maturity Date (as defined below) (the
“2017 Loan Tranche”), and one with an outstanding principal balance equal to the
2018 Loan Principal Indebtedness (as defined below) and maturing on the 2018
Maturity Date (as defined below) (the “2018 Loan Tranche”).

Borrower and Lender desire to amend the terms of the Original Loan Agreement to,
among other things, extend the maturity date of the Loan and provide for a
reduction of the principal balance thereof, subject to and in accordance with
the terms and conditions set forth in this Agreement.

In consideration of the agreements, provisions and covenants contained herein
and in the other Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower agree to amend and restate the Original Loan Agreement as follows:

DEFINITIONS

(a)    When used in this Agreement, the following capitalized terms have the
following meanings:

“2017 Loan Maturity Date” means July 7, 2017, or such earlier date as may result
from acceleration of the Loan in accordance with this Agreement.



--------------------------------------------------------------------------------

“2017 Loan Principal Indebtedness” means an amount equal to the greater of (x)
$100,000,000 and (y) the amount required to reduce the LTV of the Loan as of
July 7, 2017 to the Maximum LTV.

“2017 Loan Tranche” has the meaning set forth in the Recitals hereto.

“2018 Loan Maturity Date” means January 7, 2018, as same may be extended
pursuant to the exercise of Option One and Option Two in accordance with Section
1.1(c), or such earlier date as may result from acceleration of the Loan in
accordance with this Agreement.

“2018 Loan Principal Indebtedness” means the Principal Indebtedness, less the
2017 Loan Principal Indebtedness.

“2018 Loan Tranche” has the meaning set forth in the Recitals hereto.

“Administrative Agent” means initially, JPP, and thereafter from time to time
following the occurrence of an Event of Default, the Person designated as such
pursuant to the Co-Lender Agreement and identified to Borrower in writing.

“Agreement” means this Loan Agreement, as the same may from time to time
hereafter be amended, restated, replaced, supplemented or otherwise modified in
accordance herewith.

“Alteration” means any demolition, or any material alteration, installation,
improvement or expansion of or to any of the Properties or any portion thereof.

“Appraisal” means, with respect to each Property, an appraisal of such Property
determining market value on an as if leased basis that is prepared by a member
of the Appraisal Institute selected by Lender, meets the minimum appraisal
standards for national banks promulgated by the Comptroller of the Currency
pursuant to Title XI of the Financial Institutions Reform, Recovery, and
Enforcement Act of 1989, as amended (FIRREA) and complies with the Uniform
Standards of Professional Appraisal Practice (USPAP).

“Appraised Value” means, with respect to each Property, the appraised value of
such Property as set forth in the Appraisal delivered to Lender in connection
with the origination of the Loan, as such appraised value is set forth on the
Property List.

“Bankruptcy Code” has the meaning set forth in Section 6.1(d).

“BBOFD” has the meaning set forth in the first paragraph of this Agreement.

 

2



--------------------------------------------------------------------------------

“Borrower or “Borrowers” has the meaning set forth in the first paragraph of
this Agreement.

“Broker” has the meaning set forth in Section 7.7(d).

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer’s collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed.

“Casualty” means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of any Property.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all assets owned from time to time by Borrower located at and
including, without limitation, the Properties, the Account Collateral and all
other tangible and intangible property located at or related to the Properties,
in respect of which Lender is expressly granted a Lien under the Loan Documents,
and all proceeds thereof.

“Condemnation” means a taking or voluntary conveyance of all or part of any of
the Properties or any interest in or right accruing to or use of any of the
Properties, as the result of, or in settlement of, any condemnation or other
eminent domain proceeding by any Governmental Authority, other than immaterial
takings by and/or the granting of immaterial easements or rights of way to a
Governmental Authority in the ordinary course of business that do not, in the
aggregate, have a Property Material Adverse Effect.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure or
indemnify a creditor against loss.

“Damages” to a Person means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including reasonable attorneys’ fees and other costs of
defense and/or enforcement whether or not suit is brought), fines, charges,
fees, settlement costs and disbursements imposed on, incurred by or asserted
against such party, whether based on any federal, state, local or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise; provided, however, that “Damages”
shall not include special, consequential or punitive damages, except to the
extent imposed upon Lender by one or more third parties.

“Debt” means, with respect to any Person, without duplication:

(i)    all indebtedness of such Person to any other party (regardless of whether
such indebtedness is evidenced by a written instrument such as a note, bond or
debenture), including indebtedness for borrowed money or for the deferred
purchase price of property or services;

 

3



--------------------------------------------------------------------------------

(ii)    all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;

(iii)    all indebtedness secured by a Lien on any property owned by such Person
(whether or not such indebtedness has been assumed) except obligations for
impositions that are not yet due and payable;

(iv)    all Contingent Obligations of such Person;

(v)    all payment obligations of such Person under any interest rate protection
agreement (including any interest rate swaps, floors, collars or similar
agreements) and similar agreements;

(vi)    all contractual indemnity obligations of such Person; and

(vii)    any material actual or contingent liability to any Person or
Governmental Authority with respect to any employee benefit plan (within the
meaning of Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of
ERISA or Section 412 of the Code.

“Default” means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.

“Default Rate” means, with respect to any Note or Note Component, the greater of
(x) 2.5% per annum in excess of the interest rate otherwise applicable to such
Note or Note Component hereunder and (y) 1% per annum in excess of the Prime
Rate from time to time; provided that, if the foregoing would result in an
interest rate in excess of the maximum rate permitted by applicable law, the
Default Rate shall be limited to the maximum rate permitted by applicable law.

“Engineering Report” means a structural (and, with respect to the Properties
located in California only, seismic engineering) report or reports (including a
“probable maximum loss” calculation, if applicable) with respect to each of the
Properties prepared by an independent engineer approved by Lender and delivered
to Lender in connection with the Loan, and any amendments or supplements thereto
delivered to Lender.

“Environmental Claim” means any written notice, claim, proceeding, notice of
proceeding, investigation, demand, abatement order or other order or directive
by any Person or Governmental Authority alleging or asserting liability with
respect to Borrower directly in connection with any Property arising out of,
based on, in connection with, or resulting from (i) the actual or alleged
presence, Use or Release of any Hazardous Substance, (ii) any actual or alleged
violation of any Environmental Law, or (iii) any actual or alleged injury or
threat of injury to property, health or safety, natural resources or to the
environment caused by Hazardous Substances.

 

4



--------------------------------------------------------------------------------

“Environmental Indemnity” means that certain environmental indemnity agreement
executed by Borrower and Guarantor as of the Original Closing Date, as the same
may from time to time be amended, restated, replaced, supplemented, reaffirmed
or otherwise modified in accordance herewith.

“Environmental Laws” means, with respect to any Properties, any and all present
and future federal, state and local laws, statutes, ordinances, orders, rules,
regulations and the like, as well as common law, any judicial or administrative
orders, decrees or judgments thereunder, and any permits, approvals, licenses,
registrations, filings and authorizations, in each case as now or hereafter in
effect, relating to (i) the pollution, protection or cleanup of the environment,
(ii) the impact of Hazardous Substances on property, health or safety, (iii) the
Use or Release of Hazardous Substances, (iv) occupational safety and health,
industrial hygiene or the protection of human, plant or animal health or welfare
or (v) the liability for or costs of other actual or threatened danger to health
or the environment. The term “Environmental Law” includes, but is not limited
to, the following statutes, as amended, any successors thereto, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Materials
Transportation Act; the Resource Conservation and Recovery Act (including
Subtitle I relating to underground storage tanks); the Clean Water Act; the
Clean Air Act; the Toxic Substances Control Act; the Safe Drinking Water Act;
the Occupational Safety and Health Act; the Federal Water Pollution Control Act;
the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered Species
Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act. The term “Environmental Law” also includes, but is not
limited to, any present and future federal state and local laws, statutes
ordinances, rules, regulations and the like, as well as common law, conditioning
transfer of property upon a negative declaration or other approval of a
Governmental Authority of the environmental condition of a property; or
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental conditions of a property to any Governmental Authority or
other Person, whether or not in connection with transfer of title to or interest
in property.

“Environmental Reports” means “Phase I Environmental Site Assessments” as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-013 (and, if necessary as determined in such
Phase I Environmental Site Assessments, “Phase II Environmental Site
Assessments”), prepared by an independent environmental auditor selected by
Borrower and reasonably approved by Lender and delivered to Lender in connection
with the Loan and any amendments or supplements thereto delivered to Lender, and
shall also include any other environmental reports delivered to Lender pursuant
to this Agreement and the Environmental Indemnity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” means, at any time, each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.

 

5



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 6.1.

“Exception Report” means the report prepared by Borrower and certified to Lender
in the Officer’s Certificate, setting forth any exceptions to the
representations set forth in Article III.

“Extension Option” has the meaning set forth in Section 1.1(c).

“Extension Term” has the meaning set forth in Section 1.1(c).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code or any legislation adopted pursuant
to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

“Form W-8BEN” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding and Reporting (Individuals)) of the
Department of Treasury of the United States of America, and any successor form.

“Form W-8BEN-E” means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding and Reporting (Entities)) of the
Department of the Treasury of the United States of America, and any successor
form.

“Form W-8ECI” means Form W-8ECI (Certificate of Foreign Person’s Claim that
Income is Effectively Connected with the Conduct of a Trade or Business in the
United States) of the Department of the Treasury of the United States of
America, and any successor form.

“Form W-9” means Form W-9 (Request for Taxpayer Identification Number and
Certification) of the Department of the Treasury of the United States of
America, and any successor form.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“Governmental Authority” means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).

“Guarantor” means Sears Holdings Corporation.

“Guaranty” means that certain guaranty, dated as of the Original Closing Date,
executed by Guarantor for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented, reaffirmed or otherwise modified in accordance
herewith.

 

6



--------------------------------------------------------------------------------

“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
the presence of which on, in or under any of the Properties is prohibited or
requires monitoring, investigation or remediation under Environmental Law,
including petroleum and petroleum by-products, asbestos and asbestos-containing
materials, toxic mold, polychlorinated biphenyls, lead and radon, and compounds
containing them (including gasoline, diesel fuel, oil and lead-based paint),
pesticides and radioactive materials, flammables and explosives and compounds
containing them, but excluding those substances commonly used in the operation
and maintenance of properties of kind and nature similar to those of the
Properties that are used at the Properties in compliance with all Environmental
Laws and in a manner that does not result in contamination any of the Properties
or in a Property Material Adverse Effect.

“Indebtedness” means the Principal Indebtedness, together with interest
(including any interest that would be calculated to accrue subsequent to a the
filing of a bankruptcy petition pursuant to the Bankruptcy Code, whether or not
such interest is an enforceable obligation of the Administrative Agent, Lender
and/or the Guarantor) and all other obligations and liabilities of Borrower
under the Loan Documents, including protective advances, all transaction costs,
late fees and other amounts due or to become due to Lender pursuant to this
Agreement, under the Notes or in accordance with any of the other Loan
Documents, and all other amounts, sums and expenses reimbursable by Borrower to
Administrative Agent and Lender hereunder or pursuant to the Notes or any of the
other Loan Documents, (including, in each case, all amounts accruing on or after
the commencement of any Insolvency Proceeding relating to Borrower or Guarantor
that would have accrued or become due under the terms of the Loan Documents but
for the effect of the Insolvency Proceeding and irrespective of whether a claim
for all or any portion of such amounts is allowable or allowed in such
Insolvency Proceeding).

“Indemnified Parties” has the meaning set forth in Section 7.17.

“Innovel” has the meaning set forth in the first paragraph of this Agreement.

“Insolvency Proceeding” shall mean any proceeding under Title 11 of the United
States Code (11 U.S.C. Sec. 101 et seq.) or any other federal, state, local or
foreign insolvency, liquidation, reorganization or other similar proceeding
concerning the Borrower and/or Guarantor, any action for the dissolution of the
Borrower and/or Guarantor, any proceeding (judicial or otherwise) concerning the
application of the assets of the Borrower and/or Guarantor for the benefit of
its creditors, the appointment of or any proceeding seeking the appointment of a
trustee, receiver or other similar custodian for all or any substantial part of
the assets of the Borrower and/or Guarantor or any other action concerning the
adjustment of the debts of the Borrower and/or Guarantor, the cessation of
business by the Borrower and/or Guarantor; provided, however, that following any
such permitted transaction affecting the title to any Collateral, the Borrower
and/or Guarantor for purposes of this Agreement shall be defined to mean the
successor owner of the Collateral from time to time as may be permitted pursuant
to the Loan Agreement.

 

7



--------------------------------------------------------------------------------

“Insurance Requirements” means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting any of the
Properties or any portion thereof or any use or condition thereof, which may, at
any time, be recommended by the board of fire underwriters, if any, having
jurisdiction over any of the Properties, or any other body exercising similar
functions.

“Interest Accrual Period” means each period from and including the first day of
a calendar month through but excluding the first day of the immediately
succeeding calendar month (or, if earlier, the Maturity Date).

“Interest Rate” means 8.0% per annum.

“Lease” means any leasehold estate, lease, sublease, sub-sublease, license,
concession, occupancy agreement or other agreement (written or oral, now or at
any time in effect and every modification, amendment or other agreement relating
thereto, including every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto) that grant a possessory interest in, or the right to use or
occupy, all or any part of the Property, together with all related security and
other deposits (together with any and all modifications, renewals, extensions
and substitutions of the foregoing), but specifically excluding (a) all Leases
under which Borrower is not the landlord, sublandlord or licensor thereunder,
(b) Multi-Site Agreements and (c) REA’s that expressly prohibit the encumbrance
of Borrower’s interests, rights and obligations thereunder.

“Legal Requirements” means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws and zoning restrictions) affecting
Borrower, Guarantor, the Property or any other Collateral or any portion thereof
or the construction, ownership, use, alteration or operation thereof, or any
portion thereof (whether now or hereafter enacted and in force), and all
permits, licenses and authorizations and regulations relating thereto.

“Lender” means, collectively (i) the Initial Lenders, (ii) the Loan Transferees
that are parties to the Co-Lender Agreement, which have been identified to
Borrower as of the date hereof, (iii) each subsequent Loan Transferee and
(iv) their respective successors and/or assigns.

“Lien” means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, restrictive covenant,
easement, or any other encumbrance or charge on or affecting any Collateral or
any portion thereof, or any interest therein (including any conditional sale or
other title retention agreement, any sale-leaseback, any financing lease or
similar transaction having substantially the same economic effect as any of the
foregoing, the filing of any financing statement or similar instrument under the
Uniform Commercial Code or comparable law of any other jurisdiction, domestic or
foreign, and mechanics’, materialmen’s and other similar liens and encumbrances,
as well as any option to purchase, right of first refusal, right of first offer
or similar right).

“Loan” has the meaning set forth in Section 1.1(a).

“Loan Amount” means $500,000,000.

 

8



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Note, each of the Mortgages (and
related financing statements), the Environmental Indemnity, the Guaranty and all
other agreements, instruments, certificates and documents necessary to
effectuate the granting to Lender of Liens on the Collateral or otherwise in
satisfaction of the requirements of this Agreement or the other documents listed
above or hereafter entered into by Lender and Borrower in connection with the
Loan, as all of the aforesaid may be amended, restated, replaced, supplemented
or otherwise modified from time to time in accordance herewith.

“Loan Transfer” has the meaning set forth in Section 7.7(b).

“Loan Transferee” has the meaning set forth in Section 7.7(c).

“Loss Proceeds” means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of any of the Properties in connection with a
Casualty or Condemnation thereof (after the deduction therefrom and payment to
Borrower and Lender, respectively, of any and all reasonable expenses incurred
by Borrower and Lender in the recovery thereof, including all reasonable
attorneys’ fees and disbursements, the fees of insurance experts and adjusters
and the costs incurred in any litigation or arbitration with respect to such
Casualty or Condemnation).

“Loss Proceeds Account” means an account maintained and controlled by the
Lenders for purposes of depositing any Loss Proceeds.

“LTV” means, as of the date of determination, the percentage derived from a
fraction, the numerator of which is the Principal Indebtedness as of the date of
determination, and the denominator of which is the sum of the Appraised Values
of the Properties subject to the Lien of the Mortgage as of such date.

“Material Adverse Effect” means a material adverse effect upon (i) Borrower’s
title to the Properties taken as a whole, (ii) the ability of Borrower and
Guarantor, taken as a whole, to perform their obligations under the Loan
Documents, (iii) Lender’s ability to enforce and derive the principal benefit of
the security intended to be provided by the Mortgage and the other Loan
Documents, or (iv) the use or value of the Properties taken as a whole.

“Material Agreements” means each contract and agreement in force and effect
relating to the Property a default under which or the termination or
cancellation of which could reasonably be expected to result in a Material
Adverse Effect, other than (i) Leases (but including REA’s), (ii) Multi-Site
Agreements and (iii) any agreement (other than REA’s) set forth on Schedule B of
the Title Insurance Policy.

“Material Alteration” means any Alteration to be performed by or on behalf of
Borrower at any of the Properties that (i) is reasonably expected to result in a
Material Adverse Effect with respect to the applicable Property or (ii) is
reasonably expected to permit (or is reasonably likely to induce) any Tenant to
terminate its Lease or abate rent.

“Maturity Date” means (i) with respect to the 2017 Loan Tranche, the 2017 Loan
Maturity Date and (ii) with respect to the 2018 Loan Tranche, the 2018 Loan
Maturity Date.

 

9



--------------------------------------------------------------------------------

“Maximum LTV” means 60%.

“Mortgage” means, with respect to each Property, that certain mortgage, deed of
trust or deed to secure debt, as the case may be, assignment of rents and
leases, collateral assignment of property rents, security agreement and fixture
filing encumbering such Property as of the date hereof, as the same may be
amended, restated, replaced, supplemented or otherwise modified in accordance
herewith.

“Multi-Site Agreements” means, collectively, national, multi-site or master
leases, licenses, or concession or department agreements with tenants or
licensees that operate within and as a part of Borrower’s store, or that operate
kiosks, ATM or vending machines or drive –through facilities located on the
Property, in each case, solely to the extent any such leases, licenses,
concessions or agreements terminate with respect to the Property upon the
cessation of Mortgagor’s operations at the Property.

“Note(s)” means, collectively, those certain promissory notes described on
Exhibit C hereto, together evidencing the Loan, as each such note may be
replaced by multiple Notes or consolidated pursuant to the terms thereof and as
otherwise assigned (in whole or in part), amended, restated, replaced,
supplemented, consolidated or otherwise modified in accordance herewith.

“Note Component” has the meaning set forth in the Note.

“Officer’s Certificate” means the officer’s certificate of Borrower, dated as of
the Restatement Effective Date, delivered to Lender and certifying (i) certain
organizational documents of Borrower, (ii) the Properties, (iii) the Rent Roll,
(iv) the Exception Report, (v) the Policies and (vi) the Material Agreements.

“Option One” has the meaning set forth in Section 1.1(c).

“Option Two” has the meaning set forth in Section 1.1(c).

“Original Closing Date” has the meaning set forth in the Recitals hereto.

“Original Loan Agreement” has the meaning set forth in the Recitals hereto.

“Overpaying Borrower” has the meaning set forth in Section 7.28.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as amended from time to
time.

“Payment Date” means the first day of each calendar month. Whenever a Payment
Date is not a Business Day, the entire amount that would have been due and
payable on such Payment Date shall instead be due and payable on the immediately
succeeding Business Day.

 

10



--------------------------------------------------------------------------------

“Permits” means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of each of the
Properties (including certificates of occupancy, business licenses, state health
department licenses, licenses to conduct business and all such other permits,
licenses, consents, approvals and rights, obtained from any Governmental
Authority or private Person concerning ownership, operation, use or occupancy of
such Property).

“Permitted Debt” means the Indebtedness, and any other Debt of Borrower or any
affiliate of Borrower that is not secured by a Lien on any of the Properties or
any other Collateral and, to the extent constituting Debt, all obligations
secured by Liens constituting Permitted Encumbrances other than Debt for
borrowed money secured by a Lien on the Land or the Improvements, each as
defined in the Mortgage, or secured by any other Collateral.

“Permitted Encumbrances” means:

(i)    the Liens created by the Loan Documents;

(ii)    all (A) Liens and other matters specifically disclosed on Schedule B of
the Title Insurance Policies and any matters omitted from any previous title
report or commitment that would have appeared on such Schedule B but for such
omission, (B) easements, rights-of-way, covenants, conditions, restrictions
(including building, fire and safety, land use and development, and zoning
regulations and restrictions), declarations, rights of reverter, minor defects
or irregularities in title and other similar charges or encumbrances, whether or
not of record, in each case and (C) matters which a physical inspection or
accurate survey of the Properties would disclose, in each case of (B) and (C),
solely to the extent the same do not, in the aggregate, result in a Material
Adverse Effect;

(iii)    Reserved.

(iv)    Liens, if any, for Taxes not yet delinquent and Liens for delinquent
taxes or impositions if being diligently contested in good faith and by
appropriate proceedings and for which Lenders have received notice from
Borrower, provided that, with respect to delinquent taxes or impositions, either
(a) each such Lien is released or discharged of record or fully insured over by
the title insurance company issuing the applicable Title Insurance Policy
(including be subsequent endorsement) within 60 days of its creation, or
(b) Borrower deposits with Lender, by the expiration of such 60-day period, an
amount equal to 125% of the dollar amount of such Lien or a bond in the
aforementioned amount from such surety, and upon such terms and conditions, as
is reasonably satisfactory to Lender, as security for the payment or release of
such Lien;

(v)    mechanics’, materialmen’s, environmental or similar Liens or other Liens
created by operation of law and judgment liens or lis pendens, in each case
securing obligations that are not overdue for a period of more than 30 days or
that are being diligently contested in good faith and by appropriate
proceedings, provided that no such Lien is in imminent danger of foreclosure and
provided further that either (a) each such Lien is released or discharged of
record or fully insured over by the title insurance

 

11



--------------------------------------------------------------------------------

company issuing the applicable Title Insurance Policy (including by subsequent
endorsement) within 30 days of its creation, or (b) Borrower deposits with
Lender, by the expiration of such 30-day period, an amount equal to 125% of the
dollar amount of such Lien or a bond in the aforementioned amount from such
surety, and upon such terms and conditions, as is reasonably satisfactory to
Lender, as security for the payment or release of such Lien;

(vi)    all Leases (including all subleases, licenses, sublicenses and
concessions by the Tenant of any Borrower, as landlord, lessor or licensor,
which are permitted under the terms of any Lease with Borrower) and all
Multi-Site Agreements, and all rights of existing and future Tenants as tenants
only (including the rights of any subtenant or licensee deriving rights through
any such Tenant) pursuant to written Third-Party Leases, and all rights of
existing and future occupants under all Multi-Site Agreements;

(vii)    any interest or title of a lessor under any lease with respect to
assets other than the Land or Improvements as defined in the Mortgage (including
without limitation, leases of furniture, furnishings, fixtures, equipment and
other personal property) entered into by a Borrower in the ordinary course of
business and covering only the assets so leased;

(viii)    all other Liens on personal property Collateral existing as of the
date hereof or hereafter incurred in connection with the acquisition thereof;

(ix)     all bonds, deposits and security instruments or other Liens required or
imposed by any Governmental Authority in connection with the use, occupancy or
operation of the Property in the ordinary course of business of a Borrower, so
long as such Liens do not arise from the failure of Borrower to pay taxes or
other amounts payable with respect to the Properties;

(x)     all Material Agreements and all other agreements and licenses in
connection the ordinary use and operation of the Properties, in each case,
solely to the extent the same do not grant a Lien on the Land or the
Improvements (as defined in the Mortgage) for the purpose of securing Debt; and

(xi)    any financing of a Tenant’s leasehold interest under its Lease.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.

“Plan Assets” means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code, or
(iii) governmental plan (as defined in Section 3(32) of ERISA) subject to
federal, state or local laws, rules or regulations substantially similar to
Title I of ERISA or Section 4975 of the Code.

“Policies” means each insurance policy covering any of the Properties as more
particularly described in the Officer’s Certificate.

 

12



--------------------------------------------------------------------------------

“Prime Rate” means the “prime rate” published in the “Money Rates” section of
The Wall Street Journal. If The Wall Street Journal ceases to publish the “prime
rate,” then Lender shall select an equivalent publication that publishes such
“prime rate,” and if such “prime rate” is no longer generally published or is
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender shall reasonably select a comparable interest rate index.

“Principal Indebtedness” means the principal balance of the Loan outstanding
from time to time.

“Prohibited Change of Control” means the failure of each Borrower to be,
directly or indirectly, wholly owned by Guarantor.

“Properties” means the real property described on the Property List, as
described in greater detail under the applicable Mortgage, together with all
buildings and other improvements thereon (other than leasehold improvements that
are the property of a Tenant under a Lease at a Property) and all personal
property owned by Borrower and encumbered by the Mortgages, together with all
rights pertaining to such property; and “Property” means an individual property
included in the Properties or all Properties collectively, as the context may
require.

“Property List” means the real property on the list of properties certified to
Lender in the Officer’s Certificate as set forth as Exhibit 6 in the Officer’s
Certificate.

“Property Material Adverse Effect” means a material adverse effect upon
(i) Borrower’s title to any individual Property, (ii) Lender’s ability to
enforce and derive the principal benefit of the security intended to be provided
by any Mortgage and/or the other Loan Documents, or (iii) the use or value of
any individual Property.

“Proportional Amount” has the meaning set forth in Section 7.28.

“REA” means any reciprocal access, easement, construction and/or operating or
similar agreements with respect to the individual Properties in effect as of the
Original Closing Date.

“Release” with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata), and “Released” has the
meaning correlative thereto.

“Release Price” means, with respect to the release of any individual Property,
the greater of (a) the proceeds actually received by Borrower from the sale of
such Property, net of the documented reasonable and customary closing costs
actually incurred by Borrower in connection with such sale; and (b) an amount
equal to 60% of such individual Property’s Appraised Value.

 

13



--------------------------------------------------------------------------------

“Rent Roll” means the rent roll certified to Lender in the Officer’s
Certificate.

“Restatement Effective Date” means May 22, 2017, the date of this Agreement.

“Representative Borrower” has the meaning set forth in Section 7.04(a).

“SAC Conditions” means, collectively, the visible or surface level presence of
materials and/or the existence of hydraulic lifts, oil and fluid separators,
storage tanks and all other machinery and equipment, in each case, solely to the
extent related to, used in or incidental to the operation of a Sears Auto Center
facility.

“Service” means the Internal Revenue Service or any successor agency thereto.

“Servicer” means the entity or entities (if any) appointed by Lender from time
to time to serve as servicer and/or special servicer of the Loan. If at any time
no entity is so appointed, the term “Servicer” shall be deemed to refer to
Lender.

“Severed Loan Documents” has the meaning set forth in Section 6.2(g).

“Survey” means, with respect to each Property, a current land title survey
thereof, certified to Borrower, the title company issuing the applicable Title
Insurance Policy and Lender and their respective successors and assigns, in form
and substance reasonably satisfactory to Lender.

“Taxes” means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the
Properties or Borrower with respect to the Properties or rents therefrom or that
may become Liens upon any of the Properties, without deduction for any amounts
reimbursable to Borrower by third parties.

“Tenant” means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.

“Threshold Amount” means, with respect to each Property, $1,000,000.

“Third-Party Lease” means any Lease that covers all or any portion of any
Property with a Tenant that is not an affiliate of Borrower.

“Title Insurance Policy” means, with respect to each Property, an American Land
Title Association lender’s title insurance policy or a comparable form of
lender’s title insurance policy approved for use in the applicable jurisdiction,
in form and substance reasonably satisfactory to Lender (taking into account any
endorsements or other modifications to the any such policy to made upon the
subsequent delivery of the Surveys and zoning reports required to be delivered
pursuant to this Agreement).

“Transfer” means the sale or other whole or partial conveyance of all or any
portion of any of the Collateral or any direct or indirect interest therein to a
third party, including

 

14



--------------------------------------------------------------------------------

any grant made after the Original Closing Date of any purchase options, rights
of first refusal, rights of first offer or similar rights in respect of any
portion of the Collateral or the subjecting of any portion of the Collateral to
restrictions on transfer; except that the conveyance (including assignment and
subleasing) of a space lease at such Property by a Borrower in accordance
herewith or by a Tenant or subtenant or licensee in accordance with the terms
and conditions of any Lease or any Multi-Site Agreement shall not constitute a
Transfer.    

“Updated Environmental Reports” means those certain Environmental Reports listed
on Exhibit D.

“Use” means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.

“Waste” means any intentional and material abuse or destructive use (whether by
action or inaction) of any Property.

(b)    Rules of Construction. Unless otherwise specified, (i) all references to
sections, schedules and exhibits are to sections, schedules and exhibits in or
to this Agreement, (ii) all meanings attributed to defined terms in this
Agreement shall be equally applicable to both the singular and plural forms of
the terms so defined, (iii) “including” means “including, but not limited to”,
(iv) “mortgage” means a mortgage, deed of trust, deed to secure debt or similar
instrument, as applicable, and “mortgagee” means the secured party under a
mortgage, deed of trust, deed to secure debt or similar instrument, (v) the
words “hereof,” “herein,” “hereby,” “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision, article, section or other subdivision of this Agreement,
(vi) unless otherwise indicated, all references to “this Section” shall refer to
the Section of this Agreement in which such reference appears in its entirety
and not to any particular clause or subsection or such Section, (vii) terms used
herein and defined by cross-reference to another agreement or document shall
have the meaning set forth in such other agreement or document as of the
Original Closing Date, notwithstanding any subsequent amendment or restatement
of or modification to such other agreement or document. Except as otherwise
indicated, all accounting terms not specifically defined in this Agreement shall
be construed in accordance with GAAP, as the same may be modified in this
Agreement and (viii) all references to “foreclosure’ herein shall include
acceptance of a deed-in-lieu of foreclosure.

ARTICLE I

GENERAL TERMS

Section 1.1.    The Loan; Fees; Term.

(a)    As of the Original Closing Date, Lender made loans (collectively, the
“Loan”) to Borrower in an aggregate amount equal to the Loan Amount. On the
Restatement Effective Date, such Loan has been bifurcated into the 2017 Loan
Tranche and the 2018 Loan Tranche and is represented by Notes that bear interest
as described in this Agreement at a per

 

15



--------------------------------------------------------------------------------

annum rate equal to the Interest Rate. Interest payable hereunder shall be
computed on the basis of a 360-day year and the actual number of days elapsed in
the related Interest Accrual Period. On the Restatement Effective Date, Borrower
shall (i) pay to Administrative Agent (for the benefit of the Lenders) an
extension fee in an amount equal to $8,000,000 to be allocated among the Lenders
pursuant to the Co-Lender Agreement and (ii) reimburse each Lender for any
actual out-of-pocket costs and expenses incurred by such Lender in connection
with the amendment and restatement of this Agreement and any other matters
relating to the Loan (including the reasonable fees and expenses of legal
counsel invoiced prior to the Restatement Effective Date, all title fees and
premiums and all recording costs incurred as of the Restatement Effective Date).
In addition, as a condition precedent to the effectiveness of this Agreement on
the Restatement Effective Date, Lender shall have received title searches for
each of the Properties and Guarantor shall have executed and delivered to Lender
a Guarantor Ratification Certificate in the same form as attached hereto as
Exhibit B.

(b)    The Loan is secured by the Collateral pursuant to the Mortgage, the
Deposit Account Control Agreement and the other Loan Documents.

(c)    Borrower shall have two successive options to extend the scheduled 2018
Loan Maturity Date. The first such option (“Option One”) shall extend the
scheduled 2018 Loan Maturity Date of the Loan to April 6, 2018; and the second
such option (“Option Two”; Option One and Option Two shall each be referred to
herein as an “Extension Option”) shall extend the scheduled 2018 Loan Maturity
Date of the Loan to July 6, 2018 (the period of each such extension, an
“Extension Term”), provided that as a condition to each Extension Term:

(i) Borrower shall deliver to Lender written notice of its election to exercise
such Extension Option at least 30 and not more than 60 days prior to the 2018
Loan Maturity Date as theretofore in effect;

(ii) no uncured Default shall have occurred and no Event of Default shall be
continuing on the date of such Extension Option is exercised;

(iii) Lender shall have received from Borrower a certificate from a responsible
officer of Borrower, dated the date of such Extension Option is exercised,
certifying that all of the representations and warranties set forth in Article
III of this Agreement and all other Loan Documents are true and correct as of
the date of such certificate;

(iv) with respect to the exercise of the Option One, Borrower shall have paid in
respect of the second Extension Term an extension fee in an amount equal to
0.50% of the Principal Indebtedness outstanding as of January 8, 2018, and with
respect to the Option Two, Borrower shall have paid in respect of the third
Extension Term an extension fee in an amount equal to 0.50% of the Principal
Indebtedness outstanding as of April 6, 2018, in each case, to the
Administrative Agent and to be allocated by Administrative Agent among the
Lenders pursuant to the Co-Lender Agreement;

(v) Guarantor shall have executed a Guarantor Ratification Certificate in the
same form as attached hereto as Exhibit B; and

 

16



--------------------------------------------------------------------------------

(vi) Borrower shall have reimbursed Lender for all reasonable out-of-pocket
expenses incurred by Lender through such date, including with regard to any such
extension (including the reasonable fees and expenses of legal counsel, all
title fees and premiums and all recording costs).

If Borrower fails to exercise any extension option in accordance with the
provisions of this Agreement, such extension option, and any subsequent
extension option hereunder, will automatically cease and terminate and the 2018
Loan Maturity Date shall occur either on the scheduled 2018 Loan Maturity Date
or on the last day of the applicable Extension Term, as applicable, and the
Indebtedness shall be repaid in full on such date.

Section 1.2.    Interest and Principal.

(a)    On each Payment Date, Borrower shall pay to Lender interest in arrears on
each Note for the applicable Interest Accrual Period at the applicable Interest
Rate (except that in each case, interest shall be payable on the Indebtedness,
including due but unpaid interest, at the Default Rate with respect to any
portion of such Interest Accrual Period falling during the continuance of an
Event of Default).

(b)    The Loan may be repaid in whole (but not in part, except pursuant to the
immediately succeeding sentence) at any time and from time to time, to the
extent not prohibited by any agreement governing other Permitted Debt of the
Borrower. The Loan must be repaid in connection with a release of a Property
pursuant to Section 2.1, in the amount required thereby. All repayments of the
Loan shall be accompanied by all interest accrued on the amount repaid through
and including the date of such repayment, plus all other amounts then due under
the Loan Documents. The entire 2017 Loan Principal Indebtedness, together with
interest through the 2017 Loan Maturity Date and all other amounts then due
under the Loan Documents, shall be due and payable by Borrower to Lender on the
2017 Loan Maturity Date. Failure to repay the 2017 Loan Principal Indebtedness
in accordance with the immediately preceding sentence shall be an immediate and
automatic Event of Default and the entirety of the Loan (including the 2017 Loan
Principal Indebtedness, 2018 Loan Principal Indebtedness and all other
Indebtedness) shall be immediately due and payable in accordance with the terms
of this Agreement. The entire 2018 Loan Principal Indebtedness, together with
interest through the 2018 Loan Maturity Date and all other amounts then due
under the Loan Documents, shall be due and payable by Borrower to Lender on the
2018 Loan Maturity Date. Interest will cease to accrue on any portion of the
Principal Indebtedness that has been repaid to Lenders at the time such
repayment has been received by Lenders.

(c)    Any payments of interest and/or principal not paid when due hereunder
shall bear interest at the applicable Default Rate.

(d)    Any and all payments by or on account of any obligation of Borrower
hereunder shall be made without deduction or withholding for any taxes, except
as required by law; provided that to the extent any deduction or withholding is
so required by law, Borrower shall be entitled to so deduct or withhold the
amounts required to be withheld or deducted from any such payment.

 

17



--------------------------------------------------------------------------------

Section 1.3.    Method and Place of Payment. Except as otherwise specifically
provided in this Agreement, all payments and prepayments under this Agreement
and the Notes shall be made to Lender not later than 1:00 p.m., New York City
time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender. Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day. Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made. If the amount received from
Borrower is less than the sum of all amounts then due and payable hereunder,
such amount shall be applied, at Lender’s sole discretion, either toward the
components of the Indebtedness (e.g., interest, principal and other amounts
payable hereunder) and the Notes and Note Components, in such sequence as Lender
shall elect in its sole discretion, or toward the payment of Property expenses.

Section 1.4.    Taxes; Regulatory Change. Borrower shall indemnify Lender and
hold Lender harmless from and against any present or future stamp, documentary
or other similar taxes or charges now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority solely by reason of the
execution and delivery of the Loan Documents and any consents, waivers,
amendments and enforcement of rights under the Loan Documents, other than any
such taxes or charges imposed as a result of a present or former connection
between Lender and the jurisdiction imposing such tax or charges (other than
connections arising from the Lender having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in the Loan or
any Loan Document).

Section 1.5.    Release. Upon payment in full of the Indebtedness, or in
connection with the release of a Property pursuant to Section 2.1, Lender shall
execute instruments prepared by Borrower and reasonably satisfactory to Lender,
which, at Borrower’s election and at Borrower’s sole cost and expense: either,
(a) in the case of a repayment of the Indebtedness in full (i) release and
discharge all Liens on all Collateral securing payment of the Indebtedness
(subject to Borrower’s obligation to pay any associated fees and expenses), or
(ii) assign such Liens (and the Loan Documents) to a new lender designated by
Borrower; or (b) in the case of the release of a Property pursuant to
Section 2.1, (i) release and discharge the Lien of the applicable Mortgage on
the Property being so replaced and (ii) if following such release, Innovel or
BBOFD is not the owner of any Property (other than any Property that has
previously been released hereunder), release Innovel or BBOFD, as the case may
be, from its obligations hereunder and under the other Loan Documents and
release and discharge all Liens on all Collateral of Innovel or BBOFD, as the
case may be, securing payment of the Indebtedness. All Liens on Collateral
constituting personal property (but expressly excluding the Land and
Improvements as defined in the Mortgage) shall be automatically released upon
any transfer of such Collateral permitted under Section 5.2 and Lender shall,
upon Borrower’s request and at Borrower’s expense, execute such further
documents reasonably acceptable to Lender as Borrower may reasonably request to
evidence such release. Any release or assignment provided by Lender pursuant to
this Section shall be without recourse, representation or warranty of any kind.

 

18



--------------------------------------------------------------------------------

Section 1.6.    Post-Closing Requirements. Borrower shall take all necessary
actions to satisfy the following within the applicable periods of time set forth
below:

(i)    As soon as practicable following the Restatement Effective Date, but in
any event prior to June 22, 2017, if any of the counsel that delivered mortgage
enforceability opinions as of the Original Closing Date shall determine that an
amendment to the Mortgage recorded in such counsel’s jurisdiction is required as
a result of this Agreement or as otherwise reasonably determined by the Lenders
that such amendment to the Mortgage is desirable to evidence, confirm, perfect
and maintain the Liens (and priority thereof) securing or intended to secure the
obligations of Borrower and the rights of Lender under the Loan Documents,
Borrower shall have executed and delivered to Lender each such amendment, and
such counsel shall have executed and delivered a mortgage enforceability opinion
in the same form and substance as delivered on the Original Closing Date;

(ii)    As soon as practicable following the Restatement Effective Date, but in
any event prior to June 22, 2017, Borrower shall deliver or cause to be
delivered, at Borrower’s sole cost and expense, a date-down endorsement to each
of the Title Policies for each or the Properties (or if no such endorsement is
available in a particular jurisdiction, if requested by Lender, a new title
policy), and in connection therewith, Borrower shall have provided current
owners affidavits to bring down coverage for mechanics lien and parties in
possession, so that such date-down endorsements do not include general
exceptions for mechanics’ liens and parties in possession;

(iii)    As soon as practicable following the Restatement Effective Date, but in
any event prior to June 22, 2017, Borrower shall use reasonable best efforts to
cause reliance letters for each of the Updated Environmental Reports to be
executed and delivered by the consultant who prepared such Updated Environmental
Report in a form and substance reasonably acceptable to the Lenders, addressed
to the Lenders; and

(iv)    Within ten (10) Business Days following the Restatement Effective Date,
Borrower shall establish a new account at Wells Fargo Bank, NA, Bank of America,
N.A. or such other bank as shall be reasonably acceptable to Lender and execute
and deliver to Lender a deposit account control agreement in form and substance
reasonably acceptable to the Lenders to create a perfected security interest in
the Account Collateral (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Deposit Account Control Agreement”); provided,
however, the deadline set forth in this clause (iii) shall be extended
automatically to the extent the failure to enter into such Deposit Account
Control Agreement by such date is due to any delay on the part of the Lender,
the Administrative Agent, or the account bank so long as Borrower is diligently
pursuing such account bank to execute such Deposit Account Control Agreement.

The failure of Borrower to satisfy the requirements in foregoing (x) clauses
(i), (ii) and (iii) prior to June 22, 2017 and (y) clause (iv) prior to the date
which is ten (10) Business Days following the Restatement Effective Date
(subject to the proviso in such clause (iv)), in each case, shall constitute an
immediate and automatic Event of Default.

 

19



--------------------------------------------------------------------------------

ARTICLE II

PROPERTY RELEASES

Section 2.1.    Individual Property Releases.

(a)    Provided that no Event of Default is then continuing and all amounts then
due and owing to Lender have been paid in full, Borrower shall have the right,
at its option, on not less than 10 Business Days’ prior written notice to Lender
(or such shorter period of no less than 5 Business Days that may be reasonably
acceptable to the Lender), to obtain the release of one or more of the
Properties from the Liens of the Loan Documents in connection with an
arm’s-length Transfer of such Property, provided that the following conditions
shall have been satisfied:

(i)    subject to Section 2.1(b), Borrower shall make a payment to Lender, as
repayment of the Indebtedness, in an amount equal to the applicable Release
Price, which payment shall be accompanied by all accrued and unpaid interest
thereon through and including the date of such payment (it being understood and
agreed that so long as the Release Price is calculated pursuant to clause (a) of
the definition thereof, such accrued and unpaid interest may be deducted as
“reasonable and customary closing costs actually incurred by Borrower in
connection with such sale”);

(ii)    Borrower shall reimburse Lender for any actual out-of-pocket costs and
expenses incurred by Lender in connection with this Section 2.1 (including the
reasonable fees and expenses of legal counsel, all title fees and premiums and
all recording costs).

(iii)    No uncured Default shall have occurred and no Event of Default shall be
continuing on either the date of such notice or the date such Transfer shall be
consummated and all amounts then due and owing to Lender have been paid in full;
and

(b)    In connection with any release of an individual Property pursuant to this
Section 2.1 occurring prior to July 7, 2017, any Release Price paid to Lender
pursuant to Section 2.1(a) shall be deposited into a segregated account
specified by the Administrative Agent to be held for the benefit of Lenders and
controlled by the Lenders as an escrow for the future repayment of the Loan on
the initial Maturity Date or to be applied earlier by the Administrative Agent
upon an Event of Default pursuant to this Agreement and to be distributed, in
each such case, pursuant to the Co-Lender Agreement (the “Account Collateral”).
Borrower acknowledges and confirms that any such Release Price is and will
remain Collateral for the Indebtedness pursuant to the Mortgage and such Release
Price is and will continue to be secured by the Liens of the Mortgage, until
such Liens are released by Lender in accordance with the Loan Documents. Until
the Release Price is applied as contemplated by the preceding sentence to repay
the Loan on the initial Maturity Date or in connection with an exercise of
remedies, the Release Price shall not reduce the Loan Amount or the amount of
the Indebtedness and interest shall continue to accrue and be paid on the full
amount of the Indebtedness in accordance with Section 1.1 and 1.2. Borrower and
Lender acknowledge that Administrative Agent, currently

 

20



--------------------------------------------------------------------------------

holds as an escrow for the future repayment of the Loan the amount of
$27,664,311.59 constituting Account Collateral, which was reserved with Lender
in connection with the release of a property that was previously Collateral for
the Loan commonly known as Site #31922 (Rio Vista/San Diego, CA). Borrower and
Lender agree that, on July 7, 2017, the amounts reserved with Lender pursuant to
this Section 2.1(b) shall be applied by Administrative Agent toward the
repayment of the Principal Indebtedness (and allocated amongst the Lenders in
accordance with the terms of the Co-Lender Agreement), without the consent or
further action of any Person.

(c)    Upon satisfaction of the requirements set forth in this Section 2.1,
Lender will execute and deliver to Borrower such instruments as required
pursuant to Section 1.5.

ARTICLE III

REPRESENTATIONS

Each individual Borrower represents to Lender with respect to itself and each
other Borrower that, as of the Restatement Effective Date, except as set forth
in the Exception Report (and, in the event that any Extension Option is
exercised, each individual Borrower represents to Lender with respect to itself
and each other Borrower that, as of the Maturity Date as in effect without
giving effect to such Extension Option, except as set forth in the Exception
Report):

Section 3.1.    Organization.

(a)    Each Borrower is duly organized, validly existing and in good standing
under the laws of the of its jurisdiction of organization, and is in good
standing in each other jurisdiction where ownership of the Properties requires
it to be so, and each Borrower has all power and authority under such laws and
its organizational documents and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted at the Properties.

(b)    The organizational chart contained in Exhibit A is true and correct as of
the date hereof.

Section 3.2.    Authorization. Borrower has the power and authority to enter
into this Agreement and the other Loan Documents, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by the
Loan Documents and has by proper action duly authorized the execution and
delivery of the Loan Documents.

Section 3.3.    No Conflicts. Neither the execution and delivery of the Loan
Documents, nor the consummation of the transactions contemplated therein, nor
performance of and compliance with the terms and provisions thereof will
(i) violate or conflict with any provision of its formation and governance
documents, (ii) violate any Legal Requirement, regulation (including Regulation
U, Regulation X or Regulation T), order, writ, judgment, injunction, decree or
permit applicable to it where, except in the case of Regulation U, Regulation X
or Regulation T, such violation is not reasonably be expected to result in a
Material Adverse Effect, (iii) violate or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
contract or other Material Agreement to

 

21



--------------------------------------------------------------------------------

which Guarantor, any of its direct or indirect subsidiaries or any Borrower is a
party or may be bound except where such violation or conflict is not reasonably
be expected to result in a Material Adverse Effect, or (iv) result in or require
the creation of any Lien or other charge or encumbrance upon or with respect to
the Collateral in favor of any Person other than Lender. No reciprocal easement
agreement or similar agreement to which any of the Properties are subject
requires Borrower to obtain the consent of any party thereto in connection with
the making of the Loan or the recording of the Mortgages.

Section 3.4.    Consents. No consent, approval, authorization or order of, or
qualification with, any court or Governmental Authority is required in
connection with the execution, delivery or performance by Borrower of this
Agreement or the other Loan Documents, except for any of the foregoing that have
already been obtained and for the filings to perfect any security interest
granted to Lender or its agents or representatives under the Loan Documents.

Section 3.5.    Enforceable Obligations. This Agreement and the other Loan
Documents have been duly executed and delivered by Borrower and constitute
Borrower’s legal, valid and binding obligations, enforceable in accordance with
their respective terms, subject to bankruptcy, insolvency and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles (whether enforcement is sought by proceedings in equity or at
law), and further subject to any requirements in the various jurisdictions in
which the Properties are located with respect to the order of and requirements
for the realization on security, including any applicable so-called “security
first” and “one-action” or similar rules, requirements or limitations. The Loan
Documents to which Guarantor is a party have been duly executed and delivered by
Guarantor and constitute Guarantor’s legal, valid and binding obligations,
enforceable in accordance with their respective terms, subject to bankruptcy,
insolvency and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles (whether enforcement is
sought by proceedings in equity or at law), and further subject to any
requirements in the various jurisdictions in which the Properties are located
with respect to the order of and requirements for the realization on security,
including any applicable so-called “security first” and “one-action” or similar
rules, requirements or limitations. The Loan Documents are not subject to any
right of rescission, offset, abatement, counterclaim or defense by Borrower or
Guarantor, including the defense of usury or fraud

Section 3.6.    No Default. No Default or Event of Default will exist
immediately following the making of the Loan.

Section 3.7.    Payment of Taxes. Borrower has filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
(taking into account any applicable extensions) and paid all material amounts of
taxes due (including interest and penalties) except for taxes that are not yet
delinquent and taxes the amount or validity of which are currently being
contested in good faith by appropriate proceedings and has paid all other taxes,
fees, assessments and other governmental charges (including mortgage recording
taxes, documentary stamp taxes and intangible taxes) owing by it necessary to
preserve the Liens in favor of Lender.

 

22



--------------------------------------------------------------------------------

Section 3.8.    Compliance with Law. Except as would not reasonably be expected
to result in a Material Adverse Effect, to the knowledge of Borrower, Borrower,
each Property and the uses thereof comply with all applicable material Insurance
Requirements and Legal Requirements, including building and zoning ordinances
and codes (taking into account all grandfathering provisions thereof). Borrower
is not in default or violation of any order, writ, injunction, decree or demand
of any Governmental Authority with respect to any Property the violation of
which could result in a Material Adverse Effect. There has not been committed by
or on behalf of Borrower or, to Borrower’s knowledge, any other person in
occupancy of or involved with the operation or use of any Property, any act or
omission affording any federal Governmental Authority or any state or local
Governmental Authority the right of forfeiture as against any Property or any
portion thereof or any monies paid in performance of its obligations under any
of the Loan Documents. Neither Borrower nor Guarantor has purchased any portion
of the Properties with proceeds of any illegal activity.

Section 3.9.    ERISA. Except as would not be otherwise expect to result in a
Material Adverse Effect, neither Borrower nor any ERISA Affiliate of Borrower
(a) has incurred any liability under Title IV of ERISA other than the payment of
premiums to the Pension Benefit Guaranty Corporation, none of which are overdue,
or (b) failed to satisfy the requirements of Section 302(a) of ERISA and Section
412(a) of the Code with respect to any employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title IV or Section 302 of ERISA or
Section 412 of the Code The consummation of the transactions contemplated by
this Agreement will not constitute or result in any non-exempt prohibited
transaction under Section 406 of ERISA, Section 4975 of the Code or
substantially similar provisions under federal, state or local laws, rules or
regulations, assuming that the source of funds used by Lender for the Loan does
not constitute Plan Assets.

Section 3.10.    Investment Company Act. Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, registered or
required to be registered under the Investment Company Act of 1940, as amended.

Section 3.11.    [Reserved].

Section 3.12.    Other Debt. Borrower does not have outstanding any Debt other
than Permitted Debt.

Section 3.13.    Litigation. There are no actions, suits, proceedings,
arbitrations or governmental investigations by or before any Governmental
Authority or other court or agency now filed or otherwise pending, and to
Borrower’s knowledge there are no such actions, suits, proceedings, arbitrations
or governmental investigations threatened in writing against Borrower, Guarantor
or any of the Collateral, in each case, (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or (b) that
would reasonably be expected to have a Material Adverse Effect.

Section 3.14.    Leases; Material Agreements.

(a)    Borrower has delivered to Lender true and complete copies of all Leases
pursuant to which any Borrower is the lessor at any of the Properties, including
all modifications

 

23



--------------------------------------------------------------------------------

and amendments thereto, which are in Borrower’s possession. Except for Borrower
or affiliates of Borrower occupying all or any part of any Property, no person
has any possessory interest in any of the Properties or right to occupy the same
except under and pursuant to the provisions of the Leases or Permitted
Encumbrances. The Rent Roll is accurate and complete in all material respects as
of the Restatement Effective Date, and the applicable Borrower that owns the
Property covered by each Lease on the Rent Roll is the lessor under such Lease.
Except as indicated on the Rent Roll or Exception Report, no security deposits
are being held by Borrower (including bonds or letters of credit being held in
lieu of cash security deposits) and no Tenant or other party has any option,
right of first refusal or similar preferential right to purchase all or any
portion of any Property. Subject to the provisions of Section 4.7(a) and except
as set forth in the Exception Report, upon foreclosure on any Property, with
respect to each Lease at such Property either (i) Lender shall automatically
succeed to the rights and obligations of the landlord under such Leases (ii) or
such Leases may be terminated in accordance with any early termination
provisions within such Lease. Lender agrees, at Borrower’s sole cost and
expense, to provide a subordination, attornment and non-disturbance agreement in
form and substance reasonably acceptable to Lender if expressly required
pursuant to any Lease. No material amounts are payable by Borrower to any Tenant
under a Lease (other than in connection with common area maintenance and other
routine reconciliations) and no Tenant has the right to require Borrower to
perform or finance any Material Alterations or improvements to the space covered
by its Lease. Notwithstanding any provision contained in this Agreement to the
contrary, Leases may contain (and the same shall be expressly permitted
hereunder without notice to or the consent of Lender, except to the extent
required pursuant to Section 4.7(b)) the rights of tenants to receive
reimbursement, contribution or allowance by landlord for tenant improvements or
rent concessions or abatements, in each case as set forth in the Exception
Report.

(b)    There are no Material Agreements except as described in and certified to
Lender in the Officer’s Certificate. Borrower has made available to Lender true
and complete copies of all Material Agreements. Each Material Agreement has been
entered into at arm’s length in the ordinary course of business by or on behalf
of Borrower. The Material Agreements are in full force and effect and there are
no defaults thereunder by Borrower or, to Borrower’s knowledge, any other party
thereto. Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Permitted Encumbrance.

Section 3.15.    Full and Accurate Disclosure. No statement of fact heretofore
delivered by Guarantor or Borrower to Lender in writing with respect to the
Properties or the Loan contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained therein not
misleading unless subsequently corrected (except that the foregoing
representation, as it relates to any Environmental Report, Engineering Report,
Title Insurance Policy and zoning report delivered to Lender in connection with
the closing of the Loan, shall be limited to Borrower’s actual knowledge). To
Borrower’s actual knowledge, there is no fact, event or circumstance presently
known to Borrower that has intentionally not been disclosed to Lender that has
had or could reasonably be expected to result in a Material Adverse Effect.

Section 3.16.    Use of Loan Proceeds. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of

 

24



--------------------------------------------------------------------------------

Regulations T, U or X of the Board of Governors of the Federal Reserve System or
for any other purpose that would be inconsistent with such Regulations T, U or X
or any other Regulations of such Board of Governors, or for any purpose
prohibited by Legal Requirements or by the terms and conditions of the Loan
Documents. The Loan is solely for the general corporate purposes of Borrower,
Guarantor and the subsidiaries and no portion thereof shall be used for
personal, consumer, household or similar purposes.

Section 3.17.    [Reserved]

Section 3.18.    [Reserved]

Section 3.19.    Title. Borrower owns good, valid and insurable title to the
Properties and good, valid and transferrable title to any other Collateral, in
each case free and clear of all Liens whatsoever except the Permitted
Encumbrances. No Property is subject to a Lien that secures Debt for borrowed
money (expressly excluding all leases of furnishings, fixtures, equipment and
other personal property). The Mortgages, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (i) valid,
perfected first priority Liens on the Properties, enforceable as such against
creditors of and purchasers from Borrower and subject only to Permitted
Encumbrances, (ii) perfected Liens on the Account Collateral and (iii) perfected
Liens in and to all personalty constituting Collateral, all in accordance with
the terms thereof,. The Permitted Encumbrances do not, individually or in the
aggregate, result in a Property Material Adverse Effect or Material Adverse
Effect, as applicable. Subject to clause (v) of the definition of Permitted
Encumbrances, there are no claims for payment for work, labor or materials
affecting the Properties that are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents.

Section 3.20.    No Encroachments. Except as set forth on the Surveys, all of
the improvements on each Property lie wholly within the boundaries and building
restriction lines of the such Property, and no improvements on adjoining
property encroach upon any Property, and no easements or other encumbrances upon
any Property encroach upon any of the improvements, except to the extent the
same is not reasonably be expected to result in a Material Adverse Effect.

Section 3.21.    Physical Condition.

(a)    Except as would not reasonably be expected to result in a Material
Adverse Effect, each Property and all building systems (including sidewalks,
storm drainage system, roof, plumbing system, HVAC system, fire protection
system, electrical system, equipment, elevators, exterior sidings and doors,
irrigation system and all structural components) are free of all material damage
and are in good condition, order and repair in all respects material to such
Property’s use, operation and value, subject to ordinary wear and tear and any
maintenance, restoration, repairs and/or replacements that are diligently being
prosecuted to completion in accordance with Borrower’s ordinary course of
business.

(b)    Except as would not reasonably be expected to result in a Material
Adverse Effect, Borrower is not aware of any material structural or other
material defect or damages in any of the Properties, whether latent or
otherwise.

 

25



--------------------------------------------------------------------------------

(c)    Borrower has not received written notice, and has not received written
notice that any Tenant has received written notice from any insurance company or
bonding company of any defects or inadequacies in any of the Properties that
would, alone or in the aggregate, adversely affect in any material respect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.

Section 3.22.    Reserved.

Section 3.23.    Management. No property management agreements to which Borrower
or any affiliate is a party are in effect with respect to the Properties.

Section 3.24.    Condemnation. No Condemnation has been commenced or, to
Borrower’s knowledge, is contemplated or threatened with respect to all or any
portion of any of the Properties or for the relocation of roadways providing
access to any of the Properties to the extent that such Condemnation would
reasonably be expected to cause a Material Adverse Effect.

Section 3.25.    Utilities and Public Access. Each Property has adequate rights
of access to dedicated public ways (and makes no material use of any means of
access or egress that is not pursuant to such dedicated public ways or recorded,
irrevocable rights-of-way or easements) and is adequately served by all public
utilities, including water and sewer (or well and septic), necessary to the
continued use and enjoyment of such Property as presently used and enjoyed.

Section 3.26.    Environmental Matters. To Borrower’s knowledge, except as would
not reasonably be expected to result in a Property Material Adverse Effect (it
being agreed that the presence of SAC Conditions shall not, in and of
themselves, constitute a Property Material Adverse Effect):

(i)    No Hazardous Substances are located at, on, in or under any of the
Properties or have been handled, manufactured, generated, stored, processed, or
disposed of at, on, in or under, or have been Released from, any of the
Properties. Without limiting the foregoing, there is not present at, on, in or
under any of the Properties, any PCB-containing equipment not maintained in
compliance with Environmental Laws), asbestos or asbestos containing materials
not maintained in compliance with Environmental Laws, underground storage tanks
or surface impoundments for any Hazardous Substance not maintained in compliance
with Environmental Laws, lead in drinking water (except in concentrations that
comply with all Environmental Laws, or lead-based paint. There is no threat of
any Release of any Hazardous Substance migrating to any of the Properties.

(ii)    Each Property is in compliance in all material respects with all
Environmental Laws applicable to such Property (which compliance includes, but
is not limited to, the possession of, and compliance with, all environmental,
health and safety permits, approvals, licenses, registrations and other
governmental authorizations required in connection with the ownership and
operation of such Property under all Environmental

 

26



--------------------------------------------------------------------------------

Laws). No Environmental Claim is pending with respect to any of the Properties,
nor is any threatened, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
Borrower or any of the Properties.

(iii)    No Liens are presently recorded with the appropriate land records under
or pursuant to any Environmental Law with respect to any of the Properties and,
to Borrower’s knowledge, no Governmental Authority has been taking any action to
subject any of the Properties to Liens under any Environmental Law.

(iv)    There are no Phase I Environmental Reports or Phase II Environmental
Reports completed after the Original Closing Date but prior to the Restatement
Effective Date in the possession of Borrower in relation to any of the
Properties that have not been made available to Lender.

Section 3.27.     Assessments. There are no pending or, to Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting any of the Properties, nor are there any contemplated improvements to
any of the Properties that may result in such special or other assessments, to
the extent the same would reasonably be expected to result in a Material Adverse
Effect.

Section 3.28.    No Joint Assessment. Borrower has not suffered, permitted or
initiated the joint assessment of any of the Properties (i) with any other real
property constituting a separate tax lot, or (ii) with any personal property, or
any other procedure whereby the Lien of any Taxes that may be levied against
such other real property or personal property shall be assessed or levied or
charged to any of the Properties as a single Lien.

Section 3.29.    Separate Lots. No portion of any of the Properties is part of a
tax lot that also includes any real property that is not Collateral.

Section 3.30.    Permits; Certificate of Occupancy. Borrower has obtained all
material Permits necessary for the present use and operation of each Property.
The uses being made of each Property are in conformity in all material respects
with the certificate of occupancy (if any) and/or Permits for such Property and
any other restrictions, covenants or conditions affecting such Property.

Section 3.31.    Flood Zone. None of the improvements on any of the Properties
is located in an area identified by the Federal Emergency Management Agency or
the Federal Insurance Administration as a “100 year flood plain” or as having
special flood hazards (including Zones A and V), or, to the extent that any
portion of any of the Properties is located in such an area, such Property is
covered by flood insurance in an amount equal to the maximum limit of coverage
available under the National Flood Insurance Program.

Section 3.32.    Security Deposits. Borrower is in compliance in all material
respects with all Legal Requirements relating to security deposits.

 

27



--------------------------------------------------------------------------------

Section 3.33.    Insurance. Borrower has obtained insurance policies reflecting
the insurance coverages as set forth and certified to Lender in the Officer’s
Certificate, and such list in the Officer’s Certificate accurately reflects the
insurance coverage maintained with respect to each of the Properties. All
premiums on such insurance policies required to be paid as of the Restatement
Effective Date have been paid for the current policy period. No Person,
including Borrower, has done, by act or omission, anything that would impair the
coverage of any such policy.

Section 3.34.    No Dealings. Neither Borrower nor Guarantor is aware of any
unlawful influence on the assessed value of any of the Properties.

Section 3.35.    Bring-down of Representations. On each Maturity Date, Borrower
shall deliver to Lender a certificate executed by a responsible officer of
Borrower remaking each of the representations in this Article III, with no
exceptions, other than (i) those contained in the Exception Report delivered to
Lender as of the Restatement Effective Date and (ii) any additional exception
that shall be acceptable to Lender in its sole discretion exercised in good
faith. Borrower’s failure or inability to deliver any such certificate shall be
an immediate and automatic Event of Default.

ARTICLE IV

AFFIRMATIVE COVENANTS

Each Borrower covenants and agrees as follows with respect to itself, and each
other Borrower:

Section 4.1.    Existence; Licenses. Each Borrower shall do or cause to be done
all things necessary to remain in existence. Borrower shall do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
all rights, licenses, Permits, franchises, certificates of occupancy, consents,
approvals and other agreements necessary for the continued use and operation of
the Properties.

Section 4.2.    Maintenance of Properties. Borrower shall cause each Property to
be maintained in good and safe working order and repair, reasonable wear and
tear excepted, and in keeping with the condition and repair of properties of a
similar use, value, age, nature and construction, all in accordance with each
Borrower’s customary practice in the ordinary course of business. Borrower shall
not close, abandon, shut down any stores located at any Property or permit any
Tenant that is an affiliate of Borrower or Guarantor to take any such action,
unless (i) Borrower has delivered to Lender prior written notice thereof,
(ii) the LTV for the Loan, calculated using the “as dark” appraised value in the
applicable Appraisal for the applicable Property shall not exceed the Maximum
LTV and (iii) a responsible officer of Borrower shall have delivered to Lender a
certification that such closing or abandonment does not constitute a default
under any material agreement affecting the Property or to which Borrower or
Guarantor is a party. Borrower shall not knowingly use, maintain or operate any
Property in any manner that constitutes a public or private nuisance or that
makes void, voidable, or cancelable, or

 

28



--------------------------------------------------------------------------------

increases the premium of, any insurance then in force with respect thereto.
Subject to Section 5.9, no improvements or fixtures constituting Collateral
located at or on any Property shall be voluntarily removed, demolished or
materially altered without the prior written consent of Lender (except for
replacement of fixtures, furnishings, machinery, equipment and other personal
property in the ordinary course of Borrower’s business with items of the same
utility and of equal or greater value and sales or dispositions of obsolete or
economically unusable fixtures, furnishings, machinery, equipment or other
personal property no longer needed for the operation of the applicable
Property), and Borrower shall from time to time make, or cause to be made, all
reasonably necessary and desirable repairs, renewals, replacements, betterments
and improvements to the Properties in accordance with Borrower’s reasonable
business judgment. Borrower shall not make any change in the use of any Property
that would materially increase the risk of fire or other hazard arising out of
the operation of any Property, or do or permit to be done thereon anything that
may in any way impair the value of any Property in any material respect or the
Liens of the Mortgages or otherwise cause or reasonably be expected to result in
a Property Material Adverse Effect. Borrower shall not install or permit to be
installed on any Property any underground storage tank except in accordance with
Environmental Laws, and solely in connection with the Sears Auto Centers.
Borrower shall not, without the prior written consent of Lender, permit any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of any Property, regardless of the
depth thereof or the method of mining or extraction thereof, subject to all
Permitted Encumbrances.

Section 4.3.    Compliance with Legal Requirements. Borrower shall materially
comply with (or cause all Tenants to materially comply with), and shall cause
each Property to materially comply with and be operated, maintained, repaired
and improved in material compliance with, all Legal Requirements, Insurance
Requirements and all material contractual obligations by which Borrower is
legally bound.

Section 4.4.    Impositions and Other Claims. Borrower shall timely pay and
discharge all Taxes and all other taxes, assessments and governmental charges
levied upon it, its income and its assets pursuant to Legal Requirements as and
when such taxes, assessments and charges are due and payable, as well as all
lawful claims for labor, materials and supplies or otherwise, subject to any
rights to contest contained in the definition of Permitted Encumbrances.
Borrower shall timely file all material federal, state and local tax returns and
other reports that it is required by law to file (taking into account any
applicable extensions). If any law or regulation applicable to Lender, any Note,
any of the Collateral or any of the Mortgages is enacted that deducts from the
value of property for the purpose of taxation any Lien thereon, or imposes upon
Lender the payment of the whole or any portion of the taxes or assessments or
charges or Liens required by this Agreement to be paid by Borrower, or changes
in any way the laws or regulations relating to the taxation of mortgages or
security agreements or debts secured by mortgages or security agreements or the
interest of the mortgagee or secured party in the property covered thereby, or
the manner of collection of such taxes, so as to affect any of the Mortgages,
the Indebtedness or Lender, then Borrower, upon demand by Lender, shall pay such
taxes, assessments, charges or Liens, or reimburse Lender for any amounts paid
by Lender.

Section 4.5.    Access to Properties. Borrower shall permit, subject to the
rights of Tenants under Leases, agents, representatives and employees of Lender
and the Servicer to

 

29



--------------------------------------------------------------------------------

enter and inspect the Properties or any portion thereof, and/or inspect,
examine, audit and copy the books and records of Borrower to the extent relating
to the Properties (including all recorded data of any kind or nature, regardless
of the medium of recording), at such reasonable times so as not to disrupt the
normal business operations of Borrower as may be requested by Lender upon
reasonable advance notice allowing an opportunity for agents or representatives
of Borrower to be present. If an Event of Default is continuing, the reasonable
cost of such inspections, examinations, copying or audits shall be borne by
Borrower, including the reasonable cost of all follow up or additional
investigations, audits or inquiries deemed reasonably necessary by Lender. The
cost of such inspections, examinations, audits and copying, if not paid for by
Borrower within a reasonable time after presentment with documentation of
expenses in reasonable detail following demand, may be added to the Indebtedness
and shall bear interest thereafter until paid at the Default Rate.

Section 4.6.    Cooperate in Legal Proceedings. Except with respect to any claim
by Borrower against Lender, Borrower shall reasonably cooperate with Lender with
respect to any proceedings before any Governmental Authority that may in any way
affect the rights of Lender hereunder or under any of the Loan Documents and, in
connection therewith, Lender may, at its election, participate or designate a
representative to participate in any such proceedings.

Section 4.7.    Leases.

(a)    Borrower shall furnish Lender with copies of all Leases to which any
Borrower is a party entered into after the Original Closing Date. All new Leases
and renewals or amendments of Leases shall, subject in the case of renewals to
the terms and provisions of the applicable existing Lease (including any
conditions or requirements with respect to attornment, subordination and
attornment), be (i) entered into on terms and with Tenants that could not
reasonably be expected to result in a Material Adverse Effect, (ii) subject and
subordinate to the Mortgages and (iii) contain provisions for the agreement by
the Tenant thereunder to attorn to Lender and any purchaser at a foreclosure
sale, such attornment to be self-executing and effective upon acquisition of
title to the applicable Property by any purchaser at a foreclosure sale;
provided, that the Lender may require the Tenant to enter into a subordination,
attornment and non-disturbance agreement on terms mutually acceptable to Lender
and the applicable Tenant. If expressly required pursuant to a Lease, Lender
shall use commercially reasonable efforts to enter into a subordination,
attornment and non-disturbance agreement mutually acceptable to Lender and the
applicable Tenant.

(b)    Any Lease that does not conform to the standards set forth in Section
4.7(a) (except for any Lease to an owner or operator of part or all of the Sears
Auto Center business in connection with the separation of a material portion of
the business or assets of such business from the assets of Guarantor) shall be
subject to the prior written consent of Lender, which consent shall not be
unreasonably withheld, delayed or conditioned. In addition, all new Leases that
are Third-Party Leases, and all terminations, renewals and amendments of
Third-Party Leases, and any surrender of rights under any Third-Party Lease,
shall be subject to the prior written consent of Lender, which consent shall not
be unreasonably withheld, delayed or conditioned.

 

30



--------------------------------------------------------------------------------

(c)    Borrower shall (i) observe and punctually perform in all material
respects all the material obligations imposed upon the lessor under the Leases;
(ii) use all reasonable efforts to enforce all of the material terms, covenants
and conditions contained in the Leases on the part of the lessee thereunder to
be observed or performed, short of termination thereof, except that Borrower may
terminate any Lease following a material default thereunder by the respective
Tenant; (iii) not collect any of the rents thereunder more than one month in
advance; (iv) not execute any assignment of lessor’s interest in the Leases or
associated rents other than the assignments of rents and leases under the
Mortgages; and (v) not cancel or terminate any guarantee of any of the Leases
without the prior written consent of Lender.

(d)    Security deposits of Tenants under all Leases shall be held in compliance
with Legal Requirements and any provisions in Leases relating thereto. Borrower
shall maintain books and records of sufficient detail to identify all security
deposits of Tenants separate and apart from any other payments received from
Tenants. Subject to Legal Requirements, Borrower hereby pledges to Lender as
security for the Indebtedness any bond or other instrument held by Borrower in
lieu of cash security. Upon foreclosure on any Property, Borrower shall deliver
to Lender an amount equal to the aggregate security deposits of the Tenants at
such Property (and any interest theretofore earned on such security deposits and
actually received by Borrower), and any such bonds, that Borrower had not
returned to the applicable Tenants or applied in accordance with the terms of
the applicable Lease.

(e)    Borrower shall promptly deliver to Lender a copy of each written notice
from a Tenant under any Third-Party Lease claiming that Borrower is in default
in the performance or observance of any of the material terms, covenants or
conditions thereof to be performed or observed by Borrower. Borrower shall use
commercially reasonable efforts to provide in each Third-Party Lease executed
after the Original Closing Date to which Borrower is a party that any Tenant
delivering any such notice shall send a copy of such notice directly to Lender.

(f)    All agreements entered into by or on behalf of Borrower that require the
payment of leasing commissions with respect to Leases at any Property or other
similar compensation to any party shall (i) provide that the obligation will not
be enforceable against Lender and (ii) be subordinate to the lien of the
Mortgage.

Section 4.8.    Plan Assets, etc. Borrower will do, or cause to be done, all
things necessary to ensure that it will not be deemed to hold Plan Assets at any
time.

Section 4.9.    Further Assurances. Borrower shall, at Borrower’s sole cost and
expense, from time to time as reasonably requested by Lender, execute,
acknowledge, record, register, file and/or deliver to Lender such other
reasonable instruments, agreements, certificates and documents (including
amended or replacement mortgages), and Borrower hereby consents to the filing by
Lender of any Uniform Commercial Code financing statements, in each case as
Lender may reasonably request to evidence, confirm, perfect and maintain the
Liens (and priority thereof) securing or intended to secure the obligations of
Borrower and the rights of Lender under the Loan Documents, reflect the change
of the identity of Administrative Agent, and do and execute all such further
lawful and reasonable acts, conveyances and assurances for the better and more
effective carrying out of the intents and purposes of this Agreement and the

 

31



--------------------------------------------------------------------------------

other Loan Documents as Lender shall reasonably request from time to time
(including the payment and application of Loss Proceeds), so long as none of the
same materially decrease any rights or remedies of Borrower under any of the
Loan Documents (the “Further Assurance Standard”). Upon foreclosure, the
appointment of a receiver or any other relevant action, Borrower shall, at its
sole cost and expense, cooperate fully and completely to effect the assignment
or transfer of any license, permit, agreement or any other right necessary or
useful to the operation of the Collateral, subject to the Further Assurance
Standard. Upon receipt of an affidavit of Lender as to the loss, theft,
destruction or mutilation of any Note, Borrower shall issue, in lieu thereof, a
replacement Note in the same principal amount thereof and in the form thereof.
Borrower hereby authorizes and appoints Lender as its attorney-in-fact to,
during the continuance of an Event of Default, execute, acknowledge, record,
register and/or file such instruments, agreements, certificates and documents,
and to do and execute such acts, conveyances and assurances, should Borrower
fail to do so itself in violation of this Agreement or the other Loan Documents
following written request from Lender, in each case without the signature of
Borrower, subject to the Further Assurance Standard subject to the Further
Assurance Standard with such authority of Lender (as it relates to other
Lenders) being subject to the Co-Lender Agreement. The foregoing grant of
authority is a power of attorney coupled with an interest and such appointment
shall be irrevocable for the term of this Agreement. Borrower hereby ratifies
all actions that such attorney shall lawfully take or cause to be taken in
accordance with this Section.

Section 4.10.    Notice of Material Event. Borrower shall give Lender prompt
notice (containing reasonable detail) of (i) any material change in the
financial or physical condition of any Property that would have a Material
Adverse Effect, (ii) any litigation or governmental proceedings pending or
threatened in writing against Borrower or any Property that is reasonably
expected to result in a Material Adverse Effect, (iii) any Insolvency Proceeding
by or against any Borrower, Guarantor or an affiliate of any of the foregoing,
(iv) any other circumstance or event that could reasonably be expected to result
in a Property Material Adverse Effect or Material Adverse Effect, and (v) the
occurrence of any Default or Event of Default.

Section 4.11.    Property-Specific Information. At Lender’s request, Borrower
shall furnish within 30 days after such request, such information with respect
to the Properties as Lender shall reasonably request, to the extent such other
information is then reasonably available at no material expense to Borrower.

Section 4.12.     Insurance.

(a)    At all times while any portion of the Loan remains outstanding, Borrower
shall maintain the Policies with respect to the Properties, for the mutual
benefit of Borrower and Lender.

(b)    All Policies:

(i)    shall be maintained throughout the term of the Loan without cost to
Lender and shall name each Borrower (and may name affiliates of each Borrower)
as the named insured;

 

32



--------------------------------------------------------------------------------

(ii)    with respect to property insurance policies, shall contain a standard
noncontributory mortgagee clause naming Lender and its successors and assigns as
their interests may appear as first mortgagee and loss payee;

(iii)    with respect to liability policies, except for workers compensation,
employers liability and auto liability, shall name Lender and its successors and
assigns as their interests may appear as additional insureds;

(iv)    with respect to property insurance policies, shall either be written on
a no coinsurance form or contain an endorsement providing that neither Borrower
nor Lender nor any other party shall be a co-insurer under such Policies;

(v)    with respect to property insurance policies, shall contain an endorsement
or other provision providing that Lender shall receive 10 days’ prior written
notice of cancellation thereof due to non-payment of premium;

(vi)    with respect to property insurance policies, shall contain an
endorsement providing that no act or negligence of Borrower or any foreclosure
or other proceeding or notice of sale relating to one or more of the Properties
shall affect the validity or enforceability of the insurance insofar as a
mortgagee is concerned;

(vii)    shall not contain provisions that would make Lender liable for any
insurance premiums thereon or subject to any assessments thereunder;

(viii)    shall contain a waiver of subrogation against Lender, as applicable;

(ix)    may be in the form of a blanket or umbrella policy; and

(x)    shall otherwise be reasonably satisfactory in form and substance to
Lender and shall contain such other provisions as Lender deems reasonably
necessary or desirable to protect its interests; provided, that nothing in this
clause (x) shall require Borrower to obtain types of coverage that it does not
typically carry, or coverage in an amount greater than it typically carries,
each case in the ordinary course of its business.

(c)    Borrower shall pay the premiums for all Policies as the same become due
and payable. Complete copies of such Policies shall be delivered to Lender
reasonably promptly upon request. Not later than 30 days prior to the expiration
date of each Policy, Borrower shall deliver to Lender evidence, reasonably
satisfactory to Lender, of its renewal. Borrower shall reasonably promptly
forward to Lender a copy of each written notice received by Borrower of any
modification, reduction or cancellation of any of the Policies or of any of the
coverages afforded under any of the Policies.

(d)    Borrower shall not procure any other insurance coverage that would be on
the same level of payment as the Policies or would adversely impact in any way
the ability of Lender or Borrower to collect any proceeds under any of the
Policies, unless the foregoing provisions (a)-(c) are applicable to such other
insurance coverage. If at any time Lender is not in receipt of written evidence
that all Policies are in full force and effect when and as required hereunder,
upon notice to Borrower Lender shall have the right to take such reasonable
action as

 

33



--------------------------------------------------------------------------------

Lender deems necessary to protect its interest in the Properties, including the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate (but limited to the coverages and amounts required hereunder). All
premiums, costs and expenses (including reasonable attorneys’ fees and expenses)
incurred by Lender in connection with such action or in obtaining such insurance
and keeping it in effect shall be paid by Borrower to Lender upon demand and,
until paid, shall bear interest at the Default Rate.

(e)    Borrower or Guarantor shall provide Lender with at least 30 days’ prior
written notice of cancellation by Borrower or Guarantor or any of their
respective affiliates of any property insurance policies relating to any
Property.

(f)    Borrower shall have the right to replace any Policy with one or more
additional Policies providing substantially similar or better coverage.

Section 4.13.    Casualty and Condemnation.

(a)    Upon learning thereof, Borrower shall give reasonably prompt notice to
Lender of any Casualty or Condemnation or of the actual or threatened
commencement of proceedings that would result in a Condemnation.

(b)    Lender may participate in any proceedings for any taking by any public or
quasi-public authority accomplished through a Condemnation or any transfer made
in lieu of or in anticipation of a Condemnation, to the extent permitted by law.
Upon Lender’s request, Borrower shall deliver to Lender all instruments
reasonably requested by it to permit such participation. Borrower shall, at its
sole cost and expense, diligently prosecute any such proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Borrower shall not consent or
agree to a Condemnation or action in lieu thereof without the prior written
consent of Lender in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned in the case of a taking of an immaterial
portion of any Property.

(c)    Lender may (x) jointly with Borrower settle and adjust any insurance
claims, (y) following the commencement of a foreclosure action, settle and
adjust any insurance claims without the consent or cooperation of Borrower, or
(z) allow Borrower to settle and adjust any insurance claims; except that if no
Event of Default is continuing, Borrower may settle and adjust such claims
aggregating not in excess of the Threshold Amount if such settlement or
adjustment is carried out in a competent and timely manner, but Lender, at its
election, shall be entitled to collect and receive (as set forth below) any and
all Loss Proceeds. The reasonable expenses incurred by Lender in the adjustment
and collection of Loss Proceeds shall become part of the Indebtedness and shall
be reimbursed by Borrower to Lender upon demand therefor.

(d)    All Loss Proceeds from any Casualty or Condemnation shall be immediately
deposited into an account under the sole dominion and control of Lender that is
subject to a deposit account control agreement and in which the Lenders have a
perfected security interest. So long as no Event of Default exists and is
continuing, Loss Proceeds after receipt thereof by Lender and reimbursement of
any reasonable expenses incurred by Lender in connection therewith shall be
applied promptly to the cost of restoring, repairing, replacing or

 

34



--------------------------------------------------------------------------------

rebuilding such Property or part thereof subject to the Casualty or
Condemnation, in the manner set forth below (and Borrower shall commence, as
promptly and diligently as practicable, to prosecute such restoring, repairing,
replacing or rebuilding of such Property in a workmanlike fashion and in
accordance with applicable law to a status at least equivalent to the quality
and character of such Property immediately prior to the Condemnation or
Casualty). Provided that no Event of Default shall have occurred and be then
continuing, Lender shall disburse such Loss Proceeds to Borrower upon Lender’s
being furnished with (i) evidence reasonably satisfactory to it of the estimated
cost of completion of the restoration, (ii) if the cost of completion of the
restoration plus payment of debt service on the Loan during the period of
restoration exceeds the amount then contained in the Loss Proceeds Account,
funds in an amount equal to such excess, which funds shall be remitted into the
Loss Proceeds Account as additional Collateral for the Loan, and (iii) such
architect’s certificates, waivers of lien, contractor’s sworn statements, title
insurance endorsements, bonds, plats of survey and such other evidences of cost,
payment and performance as Lender may reasonably request; and Lender may, in any
event, require that all plans and specifications for restoration reasonably
estimated by Lender to exceed the Threshold Amount be submitted to and approved
by Lender prior to commencement of work (which approval shall not be
unreasonably withheld, delayed or conditioned). If Lender reasonably estimates
that the cost to restore will exceed the Threshold Amount, Lender may retain a
local construction consultant to inspect such work and review Borrower’s request
for payments and Borrower shall, on demand by Lender, reimburse Lender for the
reasonable fees and expenses of such consultant (which fees and expenses shall
constitute Indebtedness). No payment shall exceed 90% of the value of the work
performed from time to time until such time as 50% of the restoration
(calculated based on the anticipated aggregate cost of the work) has been
completed, and thereafter, 100% of the value of the work shall be disbursed, and
amounts retained prior to completion of 50% of the restoration shall not be paid
prior to the final completion of the restoration. Funds other than Loss Proceeds
shall be disbursed prior to disbursement of such Loss Proceeds, and at all times
the undisbursed balance of such proceeds remaining in the Loss Proceeds Account,
together with any additional funds irrevocably and unconditionally deposited
therein or irrevocably and unconditionally committed for that purpose, shall be
at least sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration free and clear of all Liens or claims for Lien,
subject to all Permitted Encumbrances.

(e)    Borrower shall cooperate with Lender in obtaining for Lender the benefits
of any Loss Proceeds lawfully or equitably payable to Lender in connection with
the Properties. Lender shall be reimbursed for any expenses reasonably incurred
in connection therewith (including reasonable attorneys’ fees and disbursements,
and, if reasonably necessary to collect such proceeds, the expense of an
Appraisal on behalf of Lender) out of such Loss Proceeds or, if insufficient for
such purpose, by Borrower.

Section 4.14.    Compliance with Encumbrances and Material Agreements. Borrower
covenants and agrees as follows:

(i)    Borrower shall comply with all material terms, conditions and covenants
of each Material Agreement and each material Permitted Encumbrance, including
any reciprocal easement agreement, ground lease, declaration of covenants,
conditions and restrictions, and any condominium arrangements.

 

35



--------------------------------------------------------------------------------

(ii)    Borrower shall promptly deliver to Lender a true and complete copy of
each and every notice of default or event of default received by Borrower with
respect to any obligation of Borrower under the provisions of any Material
Agreement and/or Permitted Encumbrance.

(iii)    Borrower shall deliver to Lender copies of any written notices of
default or event of default relating to any Material Agreement and/or Permitted
Encumbrance served by Borrower.

(iv)    Without the prior written consent of Lender, not to be unreasonably
withheld, conditioned or delayed, Borrower shall not grant or withhold any
material consent, approval or waiver under any Material Agreement or Permitted
Encumbrance, unless no Event of Default is continuing and the same is not be
reasonably likely to have a Material Adverse Effect.

(v)    Borrower shall deliver to each other party to any Permitted Encumbrance
and any Material Agreement notice of the identity of Lender and each assignee of
Lender of which Borrower is aware if such notice is required under the terms of
such Material Agreement or Permitted Encumbrance in order to protect Lender’s
interest thereunder.

(vi)    Borrower shall use reasonable efforts to enforce, short of termination
thereof, the performance and observance of each and every material term,
covenant and provision of each Material Agreement and Permitted Encumbrance to
be performed or observed, if any, if and to the extent the failure to do so
would have a Material Adverse Effect.

Section 4.15.    FATCA. If a payment made to the Lender under any Loan Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if the Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to such Borrower at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by such Borrower as may be necessary for such
Borrower to comply with its obligations under FATCA and to determine that the
Lender has complied with the Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

 

36



--------------------------------------------------------------------------------

ARTICLE V

NEGATIVE COVENANTS

Each individual Borrower covenants and agrees as follows with respect to itself
and each other individual Borrower:

Section 5.1.    Liens on the Collateral. No Borrower shall permit or suffer the
existence of any Lien on (i) any of the Properties senior to the Lien of the
applicable Mortgage, other than Permitted Encumbrances or (ii) any other
Collateral.

Section 5.2.    Transfer; Prohibited Change of Control. Borrower shall not
Transfer any Collateral other than the replacement or other disposition of
obsolete or non-useful personal property and fixtures in the ordinary course of
business, and except as otherwise provided in Section 4.2, and Borrower shall
not hereafter file a declaration of condominium with respect to any of the
Properties. No Prohibited Change of Control shall occur. No transfers of any
direct or indirect equity interests in any Borrower shall be permitted, except
for (i) any such transfers that do not result in a Prohibited Change of Control,
(ii) transfers of shares of common stock in Sears Holdings Corporation and
(iii) any other such transfer for which Borrower shall have obtained Lender’s
prior written consent. Notwithstanding the foregoing, Borrower may transfer any
Property to a Person in connection with and arms’-length sale and release of
such Property pursuant to Section 2.1.

Section 5.3.    Debt. Borrower shall not have any Debt, other than Permitted
Debt.

Section 5.4.    Dissolution; Merger or Consolidation. No Borrower shall
dissolve, liquidate, merge with or consolidate into another Person, unless such
Borrower is the surviving Person.

Section 5.5.    Misapplication of Funds. Borrower shall not (a) distribute any
Loss Proceeds in violation of the provisions of this Agreement (and shall
promptly cause the reversal of any such distributions made in error of which
Borrower becomes aware), or (b) misappropriate any security deposit or portion
thereof.

Section 5.6.    Jurisdiction of Formation; Name. Borrower shall not change its
jurisdiction of formation or name without receiving Lender’s prior written
consent, not to be unreasonably withheld, delayed or conditioned, and promptly
providing Lender such information and replacement Uniform Commercial Code
financing statements and legal opinions as Lender may reasonably request in
connection therewith.

Section 5.7.    Modifications and Waivers. Unless otherwise consented to in
writing by Lender:

(i)    Borrower shall not amend, modify, terminate, renew, or surrender any
material rights or remedies under any Lease, or enter into any Lease, except in
accordance with the express terms and conditions of any Lease or otherwise in
compliance with Section 4.7; and

(ii)    Borrower shall not (x) enter into any Material Agreement, or amend,
modify, surrender or waive any material rights or remedies under any Material
Agreement, except, in each case, on arms-length commercially reasonable terms,
(y) terminate any Material Agreement, except for terminations in connection with
a material default thereunder, or (z) default in its material obligations under
any Material Agreement.

 

37



--------------------------------------------------------------------------------

Section 5.8.    ERISA. Other than required contributions to the Sears Holdings
Pension Plan, Borrower shall not maintain or contribute to, or agree to maintain
or contribute to, or permit any ERISA Affiliate of Borrower to maintain or
contribute to or agree to maintain or contribute to, any employee benefit plan
(as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code which would be reasonably likely to result in a
Material Adverse Effect.

(b)    Borrower shall not engage in a non-exempt prohibited transaction under
Section 406 of ERISA, Section 4975 of the Code, or substantially similar
provisions under federal, state or local laws, rules or regulations or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement, the Mortgages or any other Loan Document) to be a non-exempt
prohibited transaction under such provisions assuming that the source of the
funds for the Loan by Lender does not constitute Plan Assets.

Section 5.9.    Alterations and Expansions. Borrower shall not perform,
undertake, contract to perform or consent to any Material Alteration without the
prior written consent of Lender, which consent (in the absence of the
continuation of an Event of Default) shall not be unreasonably withheld, delayed
or conditioned, but may be conditioned on the delivery of additional collateral
in the form of cash or cash equivalents acceptable to Lender in respect of the
amount by which any such Material Alteration exceeds the Threshold Amount. If
Lender’s consent is requested hereunder with respect to a Material Alteration,
Lender may retain a construction consultant to review such request and, if such
request is granted, Lender may retain a construction consultant to inspect the
work from time to time. Borrower shall, on demand by Lender, reimburse Lender
for the reasonable fees and disbursements of such consultant.

Section 5.10.    Zoning and Uses. Borrower shall not do any of the following
without the prior written consent of Lender:

(i)    initiate or support any limiting change in the permitted uses of any of
the Properties (or to the extent applicable, zoning reclassification of any of
the Properties) or any portion thereof, seek any variance under existing land
use restrictions, laws, rules or regulations (or, to the extent applicable,
zoning ordinances) applicable to a Property, or use or permit the use of a
Property in a manner that would result in the use of such Property first
becoming a nonconforming use under applicable land-use restrictions or zoning
ordinances or that would violate any of the material terms of any Lease,
Material Agreement or Legal Requirement (and if under applicable zoning
ordinances the use of all or any portion of any Property is a nonconforming use,
Borrower shall not cause or permit such nonconforming use to be discontinued or
abandoned);

(ii)    execute or file any subdivision plat affecting any of the Properties, or
institute, or permit the institution of, proceedings to alter any tax lot
comprising any of the Properties; or

 

38



--------------------------------------------------------------------------------

(iii)    permit or consent to any of the Properties being used by the public or
any Person in such manner as might reasonably make possible a valid claim of
adverse usage or possession or of any implied dedication or easement.

Section 5.11.    Waste. Borrower shall not commit or permit any Waste on any of
the Properties, nor take any actions that might invalidate any insurance carried
on any of the Properties (and Borrower shall promptly correct any such actions
of which Borrower becomes aware).

ARTICLE VI

DEFAULTS

Section 6.1.    Event of Default. The occurrence of any one or more of the
following events shall be, and shall constitute the commencement of, an “Event
of Default” hereunder (any Event of Default that has occurred shall continue
unless and until waived by Lender in writing in its sole discretion):

(a)    Payment.

(i)    Borrower shall default in the payment when due of any principal or
interest owing hereunder or under the Notes (including any mandatory repayment
required hereunder); or

(ii)    Borrower shall default, and such default shall continue for at least
five Business Days after notice to Borrower that such amounts are owing, in the
payment when due of fees, expenses or other amounts owing to Lender hereunder,
under the Notes or under any of the other Loan Documents (other than principal
and interest).

(b)    Representations. Any representation made by Borrower in any of the Loan
Documents, or in the Officer’s Certificate shall have been false or misleading
in any material respect (or, with respect to any representation that itself
contains a materiality qualifier, in any respect) as of the date such
representation was made.

(c)    Other Loan Documents. Any Loan Document shall fail to be in full force
and effect or to convey the material Liens, rights, powers and privileges
purported to be created thereby and Borrower shall fail to promptly remedy such
failure in accordance with Section 4.9.

(d)    Bankruptcy, etc.

(i)    Any Borrower or Guarantor shall commence a voluntary case concerning
itself under Title 11 of the United States Code entitled “Bankruptcy”, as
amended from time to time, and any successor statute or statutes and all rules
and regulations from time to time promulgated thereunder, and any comparable
state laws regarding receivership or similar insolvency procedure and foreign
laws relating to bankruptcy, insolvency or creditors’ rights (as amended,
modified, succeeded or replaced, from time to time, the “Bankruptcy Code”);

 

39



--------------------------------------------------------------------------------

(ii)    any Borrower or Guarantor shall commence any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of creditors,
dissolution, insolvency or similar law of any jurisdiction whether now or
hereafter in effect relating to such Borrower or Guarantor, or shall dissolve or
otherwise cease to exist;

(iii)    there is commenced against any Borrower or Guarantor an involuntary
case under the Bankruptcy Code, or any such other proceeding, which remains
undismissed for a period of 90 days after commencement;

(iv)    any Borrower or Guarantor is adjudicated insolvent or bankrupt by a
court of competent jurisdiction;

(v)    any Borrower or Guarantor suffers appointment of any custodian or the
like for it or for any substantial portion of its property and such appointment
continues unchanged or unstayed for a period of 90 days after commencement of
such appointment;

(vi)    any Borrower or Guarantor makes a general assignment for the benefit of
creditors; or

(vii)    any Borrower or Guarantor takes any action for the purpose of effecting
any of the foregoing.

(e)    Prohibited Change of Control. A Prohibited Change of Control shall occur.

(f)    Insurance. Borrower shall fail to maintain in full force and effect all
Policies required hereunder.

(g)    Negative Covenants. A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement contained in Article
V, provided that such default shall not constitute an Event of Default unless
and until it shall remain uncured for 30 days after Borrower receives written
notice thereof.

(h)    Legal Requirements. Borrower shall fail to cure properly any violations
of Legal Requirements affecting all or any portion of any Property that could
reasonably be expected to result in a Material Adverse Effect within 30 days
after Borrower first receives written notice of any such violations; provided,
however, if any such violation is reasonably susceptible of cure, but not within
such 30 day period, then Borrower shall be permitted up to an additional 30 days
to cure such violation provided that Borrower commences a cure within such
initial 30 day period and thereafter diligently and continuously pursues such
cure.

(i)    Other Covenants. A default shall occur in the due performance or
observance by Borrower of any material term, covenant or agreement (other than
those referred to in any other subsection of this Section or those, if any, that
expressly provide for a notice and cure period other than as set forth in this
clause (i)) contained in this Agreement or in any of the other Loan Documents,
except that in the case of a default that can be cured by the payment of money,
such default shall not constitute an Event of Default unless and until it shall
remain uncured for 10 days after Borrower receives written notice thereof; and
in the case of a default

 

40



--------------------------------------------------------------------------------

that cannot be cured by the payment of money but is susceptible of being cured
within 30 days, such default shall not constitute an Event of Default unless and
until it remains uncured for 30 days after Borrower receives written notice
thereof, provided that if such non-monetary default is not cured within such 30
day period despite Borrower’s diligent efforts but is susceptible of being cured
within 90 days of Borrower’s receipt of Lender’s original notice, then Borrower
shall have such additional time as is reasonably necessary to effect such cure,
but in no event in excess of 90 days from Borrower’s receipt of Lender’s
original notice, provided that Borrower promptly delivers written notice to
Lender of its intention and ability to effect such cure prior to the expiration
of such 90 day period.

(j)    Account Collateral. Failure to apply any Account Collateral as required
by Section 2.1(b) hereof.

Section 6.2.    Remedies.

(a)    During the continuance of an Event of Default, Lender may by written
notice to Borrower, in addition to any other rights or remedies available
pursuant to this Agreement, the Notes, the Mortgages and the other Loan
Documents, at law or in equity, declare by written notice to Borrower all or any
portion of the Indebtedness to be immediately due and payable, whereupon all or
such portion of the Indebtedness shall so become due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Collateral (including all rights or remedies
available at law or in equity); provided, however, that, notwithstanding the
foregoing, if an Event of Default specified in Section 6.1(d) shall occur, then
(except as specified in Section 6.2(f) below) the Indebtedness shall immediately
become due and payable without the giving of any notice or other action by
Lender and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in the Security Instrument, the Note and the other Loan
Documents to the contrary notwithstanding. Any actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in this Agreement or in the
other Loan Documents.

(b)    If Lender forecloses on any Collateral, Lender shall, subject to
Section 6.3 hereof, apply all net proceeds of such foreclosure to repay the
Indebtedness, the Indebtedness shall be reduced to the extent of such net
proceeds and the remaining portion of the Indebtedness shall remain outstanding
and secured by the remaining Collateral. At the election of Lender, the Notes
shall be deemed to have been accelerated only to the extent of the net proceeds
actually received by Lender with respect to the Properties and applied in
reduction of the Indebtedness. Without limiting the generality of the foregoing,
Borrower agrees that if an Event of Default is continuing, (i) to the extent
permitted by applicable law, Lender is not subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its remedies against the Property, the
Mortgage has been foreclosed, the Property has been sold and/or otherwise
realized upon in satisfaction of the Indebtedness or the Indebtedness has been
paid in full. With respect to Borrower and the Properties, nothing contained
herein or in

 

41



--------------------------------------------------------------------------------

any other Loan Document shall be construed as requiring Lenders to resort to any
individual Property for the satisfaction of any of the Indebtedness in
preference or priority to any other individual Property, and Lenders may seek
satisfaction out of all of the Properties or any part thereof, in its absolute
discretion in respect of the Indebtedness.

(c)    During the continuance of any Event of Default (including an Event of
Default resulting from a failure to satisfy the insurance requirements specified
herein), Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder, take any action to cure such Event of Default. Lender may enter upon
any or all of the Properties upon reasonable notice to Borrower for such
purposes or appear in, defend, or bring any action or proceeding to protect its
interest in the Collateral or to foreclose the Mortgages or collect the
Indebtedness. The costs and expenses incurred by Lender in exercising rights
under this paragraph (including reasonable attorneys’ fees), with interest at
the Default Rate for the period after notice from Lender that such costs or
expenses were incurred to the date of payment to Lender, shall constitute a
portion of the Indebtedness, shall be secured by the Mortgages and other Loan
Documents and shall be due and payable to Lender upon demand therefor.

(d)    Interest shall accrue on any judgment obtained by Lender in connection
with its enforcement of the Loan at a rate of interest equal to the Default
Rate.

(e)    Notwithstanding the availability of legal remedies, Lender will be
entitled to obtain specific performance, mandatory or prohibitory injunctive
relief, or other equitable relief requiring Borrower to cure or refrain from
repeating any Default

(f)    Intentionally Omitted.

(g)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to execute the Severed Loan Documents (Borrower ratifying all
that its said attorney shall do by virtue thereof); provided, however, that
Lender shall not make or execute any such Severed Loan Documents under such
power until the expiration of three days after written notice has been given to
Borrower by Lender of Lender’s intent to exercise its rights under the aforesaid
power. Borrower shall be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents. The Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents,
and any such representations and warranties contained in the Severed Loan
Documents will be given by Borrower only as of the Effective Date.

 

42



--------------------------------------------------------------------------------

(h)    In the event the Lenders determine, in their sole and absolute
discretion, that it is necessary or desirable to make a protective advance in
order to protect and preserve the Collateral or the security for the Loan, or to
pay Taxes, ground lease rents or insurance premiums not paid by the Borrower,
the Lenders shall provide written notice to the Borrower and to the extent
Borrower does not expend such funds within five (5) days after receipt of such
notice, then the Lenders may advance such funds to the Borrower or, in its sole
and absolute discretion, pay such amounts on behalf of Borrower, such funds
shall accrue interest at the Default Rate and such amounts shall be added to the
Indebtedness. After the occurrence of a Default and during the continuance of
any Event of Default, the Lenders shall not be required to provide Borrower with
any such notice.

Section 6.3.    Application of Payments after an Event of Default.
Notwithstanding anything to the contrary contained herein, during the
continuance of an Event of Default, all amounts received by Lender in respect of
the Loan shall be applied at Lender’s sole discretion either toward the
components of the Indebtedness (e.g., Lender’s expenses in enforcing the Loan,
interest, principal and other amounts payable hereunder) and the Notes or Note
Components in such sequence as Lender shall elect in its sole discretion, or
toward the payment of Property expenses; provided, however, that all such
amounts shall first be applied toward the repayment of the 2017 Loan Tranche in
accordance with the Co-Lender Agreement, until the 2017 Loan Tranche is repaid
in full, prior to the application of any such amounts toward the repayment of
the 2018 Loan Tranche.

Section 6.4.    Cure Periods. Notwithstanding anything in this Agreement or any
other Loan Document to the contrary, (i) for the period commencing on the
Restatement Effective Date and ending on the 2017 Loan Maturity Date, the cure
period (if any) for any Default under this Agreement or any other Loan Document
occurring during such period shall be the shorter of (x) the cure period
expressly set forth herein (if any) or in such other Loan Document and (y) the
time between the occurrence of such Default and the 2017 Loan Maturity Date; and
(ii) for the period commencing on the date on which any Extension Option is
exercised and ending on the then applicable Maturity Date (without giving effect
to the exercise of such Extension Option), the cure period (if any) for any
Default under this Agreement or any other Loan Document occurring during such
period shall be the shorter of (x) the cure period expressly set forth herein
(if any) or in such other Loan Document and (y) the time between the occurrence
of such Default and the then applicable Maturity Date (without giving effect to
the exercise of such Extension Option).

ARTICLE VII

MISCELLANEOUS

Section 7.1.    Successors. Except as otherwise provided in this Agreement,
whenever in this Agreement any of the parties to this Agreement is referred to,
such reference shall be deemed to include the successors and assigns (and, in
the case of Borrower and Guarantor, permitted assigns) of such party. All
covenants, promises and agreements in this Agreement contained, by or on behalf
of Borrower, shall inure to the benefit of Administrative Agent and Lender and
their respective successors and assigns.

 

43



--------------------------------------------------------------------------------

Section 7.2.    GOVERNING LAW.

(A)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CHOICE OF LAW RULES TO THE
EXTENT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.

(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER
THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN
OR SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS NOT GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK) MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK, NEW YORK. BORROWER AND LENDER HEREBY (i) IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND
(iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN
SECTION 7.4 (AND AGREES THAT SUCH SERVICE AT SUCH ADDRESS IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT).

Section 7.3.    Modification, Waiver in Writing. Neither this Agreement nor any
other Loan Document may be amended, changed, waived, discharged or terminated,
nor shall any consent or approval of Lender be granted hereunder, unless such
amendment, change, waiver, discharge, termination, consent or approval is in
writing signed by the Administrative Agent to the extent permitted by the
Co-Lender Agreement.

Section 7.4.    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing by expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of delivery or attempted delivery, addressed
as follows (except that any party hereto may change its address and other
contact information for purposes hereof at any time by sending a written notice
to the other parties to this Agreement in the manner provided for in this
Section). A notice shall be deemed to have been given when delivered or upon
refusal to accept delivery.

 

44



--------------------------------------------------------------------------------

If to JPP:

c/o ESL Investments, Inc.

1170 Kane Concourse, Suite 200

Bay Harbor Islands, FL 33154

Attention: Edward S. Lampert, CEO

and

ESL Investments, Inc.

1170 Kane Concourse, Suite 200

Bay Harbor Islands, FL 33154

Attention: Harold R. Talisman

with copies to:

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton

One Liberty Plaza

New York, New York 10006

Attention: John V. Harrison, Esq.

If to Cascade:

Cascade Investment, L.L.C.

2365 Carillon Point

Kirkland, WA 98033

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, MA 02199-3600

Attention: Jack Creedon, Esq.

If to Borrower:

Sears, Roebuck and Co.

3333 Beverly Road

Hoffman Estates, Illinois 60179

Attention: General Counsel

with copies to (which shall not constitute notice):

Sears, Roebuck and Co.

3333 Beverly Road, Dept. 824RE

Hoffman Estates, IL 60179

Attention: Vice President Real Estate

 

45



--------------------------------------------------------------------------------

and

Sears, Roebuck and Co.

3333 Beverly Road, Dept. 824RE

Hoffman Estates, IL 60179

Attention: Associate General Counsel, Real Estate

and

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Scott Charles, Esq.

Borrowers hereby appoint the individual Borrower named as notice party above
(the “Representative Borrower”) to serve as agent on behalf of all Borrowers to
receive any notices required to be delivered to any or all Borrowers hereunder
or under the other Loan Documents and to be the sole party authorized to deliver
notices on behalf of the Borrowers hereunder and under each of the other Loan
Documents. Any notice delivered to the Representative Borrower shall be deemed
to have been delivered to all Borrowers, and any notice received from the
Representative Borrower shall be deemed to have been received from all
Borrowers. Borrowers shall be entitled from time to time to appoint a
replacement Representative Borrower by written notice delivered to Lender and
signed by both the new Representative Borrower and the Representative Borrower
being so replaced.

Section 7.5.    TRIAL BY JURY. LENDER AND BORROWER, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER AND BORROWER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. LENDER AND BORROWER ARE EACH HEREBY INDIVIDUALLY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

Section 7.6.    Headings. The Article and Section headings in this Agreement are
included in this Agreement for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.

 

46



--------------------------------------------------------------------------------

Section 7.7.    Transfers of Loan; Register; Cooperation.

(a)    Borrower may not sell, assign or otherwise transfer any rights,
obligations or other interest of Borrower in or under the Loan Documents.

(b)    Lender and each Loan Transferee shall have the right from time to time in
its discretion and without the consent of Borrower to sell, assign, syndicate or
otherwise transfer one or more of the Notes or Note Components or any interest
therein and/or sell a participation interest in one or more of the Notes or Note
Components (each, a “Loan Transfer”) to one or more of their affiliates, or any
banks, financial institutions, funds, institutional lenders or such other
Persons that are acceptable to Initial Lender (each, a “Loan Transferee”);
provided, however, that (i) for so long as no Event of Default is continuing, no
Loan Transfer shall be made to a Loan Transferee that is a competitor or
affiliate of a competitor of any Borrower or Guarantor; and (ii) in the case of
a participation (x) the obligations under the Loan Documents of the Lender
selling such participation shall remain unchanged and (y) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations. The Administrative Agent shall maintain a register for the
recordation of the names and addresses of the Lenders and the Principal
Indebtedness and other amounts owing to, each Lender from time to time (the
“Register”). The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(c)    Borrower and Guarantor shall, at their sole and cost and expense, if so
requested by the Initial Lender, amend the Note and the other Loan Documents, to
the extent necessary, to divide the Loan into multiple tranches (each of which
may be evidenced by a separate Note), which tranches may be pari passu and/or
senior/subordinate to one another and may bear different interest rates, so long
as the weighted average of all such interest rates equals the Interest Rate
(except following the application of principal during an Event of Default);
provided, however, in connection with this Section 7.7(c), in no event shall
Borrower or Guarantor be required to pay any commitment or other fee (other than
any fees expressly provided for in this Agreement), provide any additional
security or modify any existing mortgage, deed of trust, or other security
document, deliver or pay for any new Title Insurance Policies or endorsements to
any new or existing Title Insurance Policies or incur additional liability or
obligation whatsoever in connection with any Loan Transfer, other than as
expressly set forth in this Agreement.

(d)    Notwithstanding anything in this Agreement to the contrary, after a Loan
Transfer, the transferring Lender (in addition to the Loan Transferee) shall
continue to have the benefits of any indemnifications contained in this
Agreement that such transferring Lender had prior to such Loan Transfer with
respect to matters occurring prior to the date of such Loan Transfer. If,
pursuant to this Section, any interest in this Agreement or any Note is
transferred to any Loan Transferee, such Loan Transferee shall, promptly upon
receipt of written request from Borrower, furnish to Borrower a Form W-9, Form
W-8BEN, Form W-8BEN-E or Form W-8ECI, as applicable.

(e)    As a condition to any Loan Transfer, the applicable Loan Transferee shall
expressly agree that the Administrative Agent shall (i) serve as agent for such
Loan Transferee with respect to the administration of the Loan, and (ii) be the
sole party to whom notices, requests and other communications hereunder shall be
required to be addressed and the sole party authorized to grant or withhold
consents hereunder or take other actions contemplated by

 

47



--------------------------------------------------------------------------------

Section 7.3 on behalf of such Loan Transferee (subject, in each case, to
(x) appointment of a Servicer, pursuant to Section 7.21, to receive such
notices, requests and other communications and/or to grant or withhold consents,
as the case may be and (y) the Co-Lender Agreement).

(f)    Borrower hereby acknowledges and agrees that it does not have the right
to approve the identity of the Administrative Agent or any successor
Administrative Agent.

Section 7.8.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.

Section 7.9.    Preferences; Waiver of Marshalling of Assets. Lender shall have
no obligation to marshal any assets in favor of Borrower or any other party or
against or in payment of any or all of the obligations of Borrower pursuant to
the Loan Documents. Lender shall have the continuing and exclusive right to
apply or reverse and reapply any and all payments by Borrower to any portion of
the obligations of Borrower hereunder and under the Loan Documents. If any
payment to Lender is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then the obligations hereunder or portion thereof intended to
be satisfied by such payment shall be revived and continue in full force and
effect, as if such payment had not been made. Borrower hereby waives any legal
right otherwise available to Borrower that would require the sale of any
Collateral either separate or apart from other Collateral, or require Lender to
exhaust its remedies against any Collateral before proceeding against any other
Collateral. Without limiting the foregoing, to the fullest extent permitted by
law, Borrower hereby waives and shall not assert any rights in respect of a
marshalling of Collateral, a sale in the inverse order of alienation, any
homestead exemption, the administration of estates of decedents, or any other
matters whatsoever to defeat, reduce or affect the right of Lender under the
Loan Documents to a sale of the Collateral or any portion thereof in any
sequence and any combination as determined by Lender in its sole discretion.

Section 7.10.    Remedies of Borrower. If a claim is made that Lender or its
agents have unreasonably delayed acting or acted unreasonably (including
unreasonable refusal of, or unreasonable conditioning of, of any consent or
approval of Lender required hereunder) in any case where by law or under this
Agreement or the other Loan Documents any of such Persons has an obligation to
act promptly or reasonably, Borrower agrees that no such Person shall be liable
for any monetary damages, and Borrower’s sole remedy shall be limited to
commencing an action seeking specific performance, injunctive relief and/or
declaratory judgment. Without limiting the foregoing, Borrower shall not assert,
and hereby waives, any claim against Lender and/or its affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (whether or not the claim

 

48



--------------------------------------------------------------------------------

therefor is based on contract, tort or duty imposed by any applicable Legal
Requirement) arising out of, as a result of, or in any way related to, this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, the Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and Borrower
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

Section 7.11.    Offsets, Counterclaims and Defenses. All payments made by
Borrower hereunder or under the other Loan Documents shall be made irrespective
of, and without any deduction for, any offsets, counterclaims or defenses.
Borrower waives the right to assert a counterclaim, other than a mandatory or
compulsory counterclaim, in any action or proceeding brought against it by
Lender arising out of or in any way connected with the Notes, this Agreement,
the other Loan Documents or the Indebtedness. Any assignee of Lender’s interest
in the Loan shall take the same free and clear of all offsets, counterclaims or
defenses against the assigning Lender.

Section 7.12.    No Joint Venture. Nothing in this Agreement is intended to
create a joint venture, partnership, tenancy-in-common, or joint tenancy
relationship between Borrower and Lender, nor to grant Lender any interest in
any Property other than that of mortgagee or lender.

Section 7.13.    Conflict; Construction of Documents. In the event of any
conflict between the provisions of this Agreement and the provisions of the
other Loan Documents, the provisions of this Agreement shall prevail. The
parties acknowledge that they were each represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that the Loan Documents shall not be subject to the principle of construing
their meaning against the party that drafted same.

Section 7.14.    Brokers and Financial Advisors. Borrower represents that
neither it nor Guarantor has dealt with any financial advisors, brokers,
underwriters, placement agents, agents or finders (other than the Broker) in
connection with the transactions contemplated by this Agreement. Borrower shall
indemnify and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind in any way relating to or arising
from a claim by any Person that such Person acted on behalf of Borrower in
connection with the transactions contemplated in this Agreement. The provisions
of this Section shall survive the expiration and termination of this Agreement
and the repayment of the Indebtedness.

Section 7.15.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Copies
of originals, including copies delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Agreement.

 

49



--------------------------------------------------------------------------------

Section 7.16.    Estoppel Certificates.

(a)    Borrower shall execute, acknowledge and deliver to Lender, within five
days after receipt of Lender’s written request therefor at any time from time to
time, a statement in writing setting forth (A) the Principal Indebtedness,
(B) the date on which installments of interest and/or principal were last paid,
(C) any offsets or defenses to the payment of the Indebtedness, (D) that the
Notes, this Agreement, the Mortgages and the other Loan Documents are valid,
legal and binding obligations and have not been modified or if modified, giving
particulars of such modification and (E) that neither Borrower nor, to
Borrower’s knowledge, Lender, is in default under the Loan Documents (or
specifying any such default). Any Loan Transferee shall be permitted to rely on
such certificate.

(b)    Upon Lender’s written request, Borrower shall use commercially reasonable
efforts to obtain from each Tenant and thereafter promptly deliver to Lender
duly executed estoppel certificates from any one or more Tenants specified by
Lender, attesting to such facts regarding the Leases as Lender may reasonably
require, including attestations that each Lease covered thereby is in full force
and effect with no material defaults thereunder on the part of any party, that
rent has not been paid more than one month in advance, except as security, and
that the Tenant claims no defense or offset against the full and timely
performance of its obligations under the Lease.

Section 7.17.    General Indemnity; Payment of Expenses.

(a)    Borrower, at its sole cost and expense, shall protect, indemnify,
reimburse, defend and hold harmless Lender and its officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents, affiliates,
successors, participants and assigns of any and all of the foregoing
(collectively, the “Indemnified Parties”) for, from and against any and all
Damages of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any of the Indemnified Parties, in any way relating to or
arising out of Lender’s interest in the Loan; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder to the extent
that such Damages have been found by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnified Party.

(b)    If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section are unenforceable in whole or in part or are otherwise unavailable to an
Indemnified Party or insufficient to hold it harmless, then Borrower shall
contribute to the amount paid or payable by an Indemnified Party as a result of
any Damages the maximum amount Borrower is permitted to pay under Legal
Requirements. The obligations of Borrower under this Section will be in addition
to any liability that Borrower may otherwise have hereunder and under the other
Loan Documents.

(c)    To the extent any Indemnified Party has notice of a claim for which it
intends to seek indemnification hereunder, such Indemnified Party shall give
prompt written notice thereof to Borrower, provided that failure by Lender to so
notify Borrower will not relieve Borrower of its obligations under this Section,
except to the extent that Borrower suffers actual prejudice as a result of such
failure. In connection with any claim for which indemnification is sought
hereunder, Borrower shall have the right to defend the applicable Indemnified
Party (if

 

50



--------------------------------------------------------------------------------

requested by the applicable Indemnified Party, in the name of such Indemnified
Party) from such claim by attorneys and other professionals reasonably approved
by the applicable Indemnified Party. Upon assumption by Borrower of any defense
pursuant to the immediately preceding sentence, Borrower shall have the right to
control such defense, provided that the applicable Indemnified Party shall have
the right to reasonably participate in such defense and Borrower shall not
consent to the terms of any compromise or settlement of any action defended by
Borrower in accordance with the foregoing without the prior consent of the
applicable Indemnified Party, unless such compromise or settlement (i) includes
an unconditional release of the applicable Indemnified Party from all liability
arising out of such action and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of the
applicable Indemnified Party. The applicable Indemnified Party shall have the
right to retain its own counsel if (i) Borrower shall have failed to employ
counsel reasonably satisfactory to the applicable Indemnified Party in a timely
manner, or (ii) the applicable Indemnified Party shall have been advised by
counsel that there are actual or potential material conflicts of interest
between Borrower and the applicable Indemnified Party, including situations in
which there are one or more legal defenses available to the applicable
Indemnified Party that are different from or additional to those available to
Borrower. So long as Borrower is conducting the defense of any action defended
by Borrower in accordance with the foregoing in a prudent and commercially
reasonable manner, Lender and the applicable Indemnified Party shall not
compromise or settle such action defended without Borrower’s consent, which
shall not be unreasonably withheld or delayed. Upon demand, Borrower shall pay
or, in the sole discretion of the applicable Indemnified Party, reimburse the
applicable Indemnified Party for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals retained by the applicable Indemnified Party in
accordance with this Section in connection with defending any claim subject to
indemnification hereunder.

(d)    Any amounts payable to Lender by reason of the application of this
Section shall be secured by the Mortgages and shall become immediately due and
payable and shall bear interest at the Default Rate from the date Damages are
sustained by the Indemnified Parties until paid.

(e)    The provisions of and undertakings and indemnifications set forth in this
Section shall survive the satisfaction and payment in full of the Indebtedness
and termination of this Agreement.

(f)    Borrower shall reimburse Lender upon receipt of written notice from
Lender for (i) all reasonable and documented out-of-pocket costs and expenses
incurred by Lender (or any of its affiliates) in connection with the origination
of the Loan (whether incurred before or after the Original Closing Date) and the
amendment of the Original Loan Agreement pursuant to this Agreement, including
legal fees and disbursements, accounting fees, and the costs of the Engineering
Reports, the Title Insurance Policies, the Surveys, the Environmental Reports
and any other third-party diligence materials; (ii) all reasonable and
documented out-of-pocket costs and expenses incurred by Lender (or any of its
affiliates) in connection with (A) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters relating hereto (including Leases, Material Agreements, and
Permitted Encumbrances), (B) filing, registration and recording fees and
expenses and other similar

 

51



--------------------------------------------------------------------------------

expenses incurred in creating and perfecting the Liens in favor of Lender
pursuant to this Agreement and the other Loan Documents (including the filing,
registration or recording of any instrument of further assurance) and all stamp,
court, recording, filing, documentary or other similar taxes (including, if
applicable, intangible taxes), search fees, title insurance premiums, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of the Loan Documents, any mortgage supplemental thereto,
any security instrument with respect to the Collateral or any instrument of
further assurance (other than any such taxes or charges resulting from any
present or former connection between Lender and the jurisdiction imposing such
tax or charges (other than connections arising from the Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in the Loan or any Loan Document)) and (C) enforcing or preserving any
rights, in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents or any Collateral;
and (iii) all actual out-of-pocket costs and expenses (including attorney’s
fees) incurred by Lender (or any of its affiliates) in connection with the
enforcement of any obligations of Borrower, or a Default by Borrower, under the
Loan Documents, including any actual or attempted foreclosure, deed-in-lieu of
foreclosure, refinancing, restructuring, settlement, protective advance or
workout and any Insolvency Proceedings (including any applicable transfer
taxes).

Section 7.18.    No Third-Party Beneficiaries. This Agreement and the other Loan
Documents are solely for the benefit of Lender and Borrower, and nothing
contained in this Agreement or the other Loan Documents shall be deemed to
confer upon anyone other than Lender, Borrower and Indemnified Parties any right
to insist upon or to enforce the performance or observance of any of the
obligations contained herein or therein. All conditions to the obligations of
Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender, and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof, and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 7.19.    Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, during the continuance of an Event of Default, Lender may from time
to time, without presentment, demand, protest or other notice of any kind (all
of such rights being hereby expressly waived), set-off and appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by Lender (including branches, agencies or affiliates of Lender
wherever located) to or for the credit or the account of Borrower against the
obligations and liabilities of Borrower to Lender hereunder, under the Notes,
the other Loan Documents or otherwise, irrespective of whether Lender shall have
made any demand hereunder and although such obligations, liabilities or claims,
or any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of Lender subsequent
thereto.

 

52



--------------------------------------------------------------------------------

Section 7.20.    Exculpation of Lender. Lender neither undertakes nor assumes
any responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Appraisals of
the Properties or other Collateral, (b) any environmental report, or (c) any
other matters or items, including engineering, soils and seismic reports that
are contemplated in the Loan Documents. Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender, is
solely for the purpose of protecting Lender’s rights under the Loan Documents,
and shall not render Lender liable to Borrower or any third party for the
existence, sufficiency, accuracy, completeness or legality thereof.

Section 7.21.    Servicer. Lender may delegate any and all rights and
obligations of Lender hereunder and under the other Loan Documents to the
Servicer upon notice by Lender to Borrower, whereupon any notice or consent from
the Servicer to Borrower, and any action by Servicer on Lender’s behalf, shall
have the same force and effect as if Servicer were Lender.

Section 7.22.    No Fiduciary Duty.

(a)    Borrower acknowledges that, in connection with the Loan, this Agreement,
the other Loan Documents, the transactions contemplated thereby , Lender has
relied upon and assumed the accuracy and completeness of all of the financial,
legal, regulatory, accounting, tax and other information provided to, discussed
with or reviewed by Lender for such purposes, and Lender does not assume any
liability therefor or responsibility for the accuracy, completeness or
independent verification thereof. Lender, its affiliates and their respective
equityholders and employees (for purposes of this Section, the “Lending
Parties”) have no obligation to conduct any independent evaluation or appraisal
of the assets or liabilities (including any contingent, derivative or
off-balance sheet assets and liabilities) of Guarantor, Borrower or any other
Person or any of their respective affiliates or to advise or opine on any
related solvency or viability issues.

(b)    It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor,
(ii) the Loan, the Loan Documents and the transactions contemplated thereby
represent an arm’s-length commercial transaction between the Lending Parties, on
the one hand, and Borrower, on the other, (iii) each Lending Party is acting
solely as principal and not as the agent or fiduciary of Borrower, Guarantor or
their respective affiliates, stockholders, employees or creditors or any other
Person and (iv) nothing in this Agreement, the other Loan Documents or the
transactions contemplated thereby shall be deemed to create (A) a fiduciary duty
(or other implied duty) on the party of any Lending Party to Guarantor,
Borrower, any of their respective affiliates, stockholders, employees or
creditors, or any other Person or (B) a fiduciary or agency relationship between
Guarantor, Borrower or any of their respective affiliates, stockholders,
employees or creditors, on the one hand, and the Lending Parties, on the other.
Borrower agrees that neither it nor Guarantor nor any of their respective
affiliates shall make, and hereby waives, any claim against the Lending Parties
based on an assertion that any Lending Party has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to Borrower,
Guarantor or their respective affiliates, stockholders, employees or creditors.
Nothing in this Agreement or the other Loan Documents is intended to confer upon
any other Person (including affiliates, stockholders, employees or creditors of
Borrower and Guarantor) any rights or remedies by reason of any fiduciary or
similar duty.

 

53



--------------------------------------------------------------------------------

(c)    Borrower acknowledges and agrees that Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the transactions contemplated thereby and
the process leading thereto.

Section 7.23.    Borrower Information. Borrower shall make available to Lender
all information concerning its business and operations that Lender may
reasonably request. Lender agrees that it shall maintain in confidence any
information relating to Borrower, Guarantor, any of their subsidiaries, their
businesses or the Properties furnished to it by or on behalf of Borrower,
Guarantor or any of their subsidiaries; provided that Lender shall have the
right to disclose any and all such information (i) to affiliates of Lender and
to Lender’s agents and advisors (so long as each such Person shall have been
instructed to keep the same confidential in accordance with this Section 7.23),
(ii) to any actual or potential assignee, transferee or participant in
connection with the contemplated assignment, transfer or participation of all or
any portion of the Loan or any participations therein and their respective
advisors and agents, or to any direct or indirect contractual counterparties (or
the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations, or to any Person that is a party to a
repurchase agreement with respect to the Loan (so long as each such Person shall
have been instructed to keep the same confidential in accordance with this
Section 7.23) and (iii) to any governmental agency, if requested by such
governmental agency or otherwise required to comply with the applicable rules
and regulations of such governmental agency or if required pursuant to legal or
judicial process. In addition, Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to
Lender in connection with the administration and management of this Agreement
and the other Loan Documents. Each party hereto (and each of their respective
affiliates, employees, representatives or other agents) may disclose to any and
all Persons, without limitation of any kind, the tax treatment and tax structure
of the Loan, this Agreement, the other Loan Documents, the transactions
contemplated thereby and all materials of any kind (including opinions and other
tax analyses) that are provided to any such party relating to such tax treatment
and tax structure. For the purpose of this Section, “tax structure” means any
facts relevant to the federal income tax treatment of the Loan, this Agreement,
the other Loan Documents, the transactions contemplated thereby but does not
include information relating to the identity of any of the parties hereto or any
of their respective affiliates.

Section 7.24.    Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE
SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN
OBLIGATION OF

 

54



--------------------------------------------------------------------------------

BORROWER AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS, FLEX PROVISION,
EXIT FEES AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE CLOSING).

Section 7.25.    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, under any other Loan Document, or under any other instrument given as
security therefor, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable hereunder or under any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
A waiver of one Default or Event of Default with respect to Borrower shall not
be construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.

Section 7.26.    Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

Section 7.27.     Joint and Several Liability. The representations, covenants,
warranties and obligations of Borrower hereunder are joint and several. In the
event of (a) any payment by any one or more of the Borrowers of any amount in
excess of its respective Proportional Amount, or (b) the foreclosure of, or the
delivery of deeds in lieu of foreclosure relating to, any of the Collateral
owned by one or more of the Borrowers, each Borrower (the “Overpaying Borrower”)
that has paid more than its Proportional Amount or whose Collateral or assets
have been utilized to satisfy obligations under the Loan or otherwise for the
benefit of one or more other Borrowers shall be entitled, after payment in full
of the Indebtedness and the satisfaction of all the Borrowers’ other obligations
to the Lender under the Loan Documents, to contribution from each of the
benefited Borrowers (i.e., the Borrowers, other than the Overpaying Borrower,
who have paid less than their respective Proportional Amount or whose Collateral
or assets have not been so utilized to satisfy obligations under the Loan) for
the amounts so paid, advanced or benefited, up to such benefited Borrower’s then
current Proportional Amount. Such right to contribution shall be subordinate in
all respects to the Loan. As used herein, the “Proportional Amount” with respect
to any Borrower shall equal the amount derived as follows: (a) the ratio of the
aggregate amount of the Loan allocable to the Property or Properties in which
such Borrower has an interest to the then outstanding Principal Indebtedness;
times (b) the aggregate amount paid or payable by the Borrowers under the Loan
Documents (including interest).

Section 7.28.    Survival or Representations. All of the representations of
Borrower set forth in this Agreement and in the other Loan Documents shall
survive for so long as any portion of the Indebtedness is outstanding. All
representations, covenants and agreements made by Borrower in this Agreement or
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

55



--------------------------------------------------------------------------------

Section 7.29.    Certain Tax Forms. Upon request of Borrower, Lender shall
provide to Borrower a duly completed and executed Form W-9, Form W-8BEN, Form
W-8BEN-E or Form W-8ECI, as applicable.

Section 7.30.    Administrative Agent. Borrower acknowledges Administrative
Agent shall be entitled to the same rights, remedies and protections set forth
in this Agreement and any other Loan Documents as any Lender including, without
limitation, those set forth in Sections 7.17 and 7.20 hereof.

[Signatures appear on following pages.]

 

56



--------------------------------------------------------------------------------

Lender and Borrower are executing this Agreement as of the date first above
written.

 

LENDER: JPP II, LLC, a Delaware limited liability company By:  

/s/ Edward S. Lampert

  Name:   Edward S. Lampert   Title:   Authorized Signatory JPP, LLC, a Delaware
limited liability company By:  

/s/ Edward S. Lampert

  Name:   Edward S. Lampert   Title:   Authorized Signatory

 

ESL – April 2016 Refi – Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

LENDER:

CASCADE INVESTMENT, L.L.C.,

a Washington limited liability company

By:  

/s/ Justin Howell

  Name:   Justin Howell   Title:   Authorized Signatory

 

ESL – April 2016 Refi – Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

BORROWER: Sears, Roebuck and Co., a New York corporation By:  

/s/ Robert A. Riecker

  Name:   Robert A. Riecker   Title:   Controller and Head of Capital Market
Activities Sears Development Co., a Delaware corporation By:  

/s/ Robert A. Riecker

  Name:   Robert A. Riecker   Title:   Vice President Innovel Solutions, Inc., a
Delaware corporation By:  

/s/ Robert A. Riecker

  Name:   Robert A. Riecker   Title:   Vice President Big Beaver of Florida
Development, LLC, a Florida limited liability company By:  

/s/ Robert A. Riecker

  Name:   Robert A. Riecker   Title:   Vice President Kmart Corporation, a
Michigan corporation By:  

/s/ Robert A. Riecker

  Name:   Robert A. Riecker   Title:   Controller and Head of Capital Market
Activities

 

ESL – April 2016 Refi – Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Exhibit A

Organizational Chart



--------------------------------------------------------------------------------

Organization Chart

Short-Term Mortgage Loan Facility of Sears Portfolio

 

LOGO [g377202g92z58.jpg]



--------------------------------------------------------------------------------

Exhibit B

Guarantor Ratification Certificate

May 22, 2017

SEARS HOLDINGS CORPORATION hereby (1) unconditionally approves and consents to
the execution by Borrower of the Amended and Restated Loan Agreement to which
this certificate is attached, (2) unconditionally ratifies, confirms, renews and
reaffirms all of its obligations, liabilities, covenants and certifications
under the Guaranty and the Environmental Indemnity (the “Guarantor Documents”),
(3) acknowledges and agrees that its obligations under the Guarantor Documents
remain in full force and effect, and shall continue to remain in full force
during each Extension Term, binding on and enforceable against it in accordance
with the terms, covenants and conditions of such documents without impairment
and reaffirms such obligations under the Guarantor Documents to guaranty the
obligations of Borrower under the Amended and Restated Loan Agreement and Loan
Documents, (4) remakes, as of the Effective Date, each of the representations
and warranties contained in the Guarantor Documents, and (5) represents,
warrants and covenants that it is not in default under any Guarantor Document
and there are no defenses, offsets or counterclaims against its obligations
under the Guarantor Documents.

Guarantor hereby represents and warrants that it has the power and authority to
make the statements contained in this certificate and has by proper action duly
authorized the execution and delivery of this certificate.

Capitalized terms used in this certificate and not otherwise defined shall have
the respective meanings ascribed to such terms in the Amended and Restated Loan
Agreement to which this certificate is attached.

[Signature to follow on the next page]



--------------------------------------------------------------------------------

SEARS HOLDINGS CORPORATION By:  

/s/ Robert A. Riecker

  Name:   Robert A. Riecker   Title:   Chief Financial Officer

 

[Guarantor Ratification Certificate]



--------------------------------------------------------------------------------

Exhibit C

Notes

 

1. Second Amended and Restated Promissory Note A-1, dated as of April 8, 2016,
in the original principal amount of $215,500,000, made by Borrower for the
benefit of JPP, LLC and JPP II, LLC.

 

2. Second Amended and Restated Promissory Note A-2, dated as of April 8, 2016,
in the original principal amount of $215,500,000, made by Borrower for the
benefit of Cascade Investment, L.L.C.

 

3. Promissory Note A-3, dated as of April 8, 2016, in the original principal
amount of $15,000,000, made by Borrower for the benefit of Petrus Yield
Opportunity Fund, LP.

 

4. Promissory Note A-4, dated as of April 8, 2016, in the original principal
amount of $7,000,000, made by Borrower for the benefit of Paragon SHC II LLC.

 

5. Promissory Note A-5, dated as of April 8, 2016, in the original principal
amount of $20,000,000, made by Borrower for the benefit of Paragon SHC LLC.

 

6. Promissory Note A-6, dated as of April 8, 2016, in the original principal
amount of $23,550,000, made by Borrower for the benefit of Rimrock High Income
Plus (Master) Fund, Ltd.

 

7. Promissory Note A-7, dated as of April 8, 2016, in the original principal
amount of $3,450,000, made by Borrower for the benefit of Rimrock Low
Volatitlity (Master) Fund, Ltd.



--------------------------------------------------------------------------------

Exhibit D

Environmental Reports

 

Store

  

City

  

State

  

Consultant

     Phase I
ESA (date)      Update to
Phase I ESA
(date)      Phase II
(date)

475

   Jacksonville    FL    BBJ Group           1/19/2017      1/25/2017

443

   Wilkes Barre    PA    BBJ Group           1/19/2017      1/26/2017

449

   Delano    FL    BBJ Group           1/12/2017     

1023

   Loudoun    VA    BBJ Group           12/19/2016     

1209

   Long Beach    CA    BBJ Group           12/19/2016     

1364

   Lake Grove    PA    BBJ Group           12/8/2016      12/8/2016

1485

   Orange Park    FL    BBJ Group           12/9/2016      12/8/2016

8292

   Ocala    FL    BBJ Group           1/12/2017     

8289

   Manteno    IL    BBJ Group           1/12/2017     

8245

   St. Petersburg    FL    BBJ Group           1/24/2017      2/16/2017

2183

   South Portland    ME    BBJ Group           12/8/2016      12/14/2016

1018

   Baldwin Hills    CA    ARCADIS           12/13/2016      12/19/2016

1354

   Willow Grove    PA    ARCADIS           12/14/2016      12/13/2016

1068

   Palmdale    CA    AECOM      12/6/2016           12/6/2016

1205

   Pompano Beach    FL    AECOM      12/9/2016           12/9/2016

1285

   Orlando    FL    AECOM      12/9/2016           12/9/2016

8748

   San Diego    CA    AECOM      12/6/2016           12/6/2016

88870

   Dallas    TX    VERTEX      4/5/2017           4/14/2017

1388

   Costa Mesa    CA    Terracon      3/17/2016          

8088

   Santa Ana    CA    Terracon      3/18/2016          